Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 1 of 62




                      Expert Report of Eldon Vail
           Dockery et al. v. Hall et al., No. 3:13-cv-00326-WHB-JCG

                        Submitted November 16, 2018
     Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 2 of 62




                                                        Table of Contents
I.    ASSIGNMENT ....................................................................................................................... 1
II. QUALIFICATIONS ................................................................................................................ 1
III. COMPENSATION .................................................................................................................. 1
IV. FOUNDATION FOR EXPERT OPINION ............................................................................ 1
V. SUMMARY OF OPINIONS................................................................................................... 2
VI. OPINIONS .............................................................................................................................. 5
      OPINION 1: EMCF’s Current Mandatory Staffing Plan is Inadequate Because Under It,
      EMCF Does Not Have Enough Mandatory Posts to Safely and Adequately Supervise
      Prisoners ...................................................................................................................................5
              A. The EMCF Staffing Plan Confirms that the Facility does not have Enough
                 Mandatory Posts to Supervise Prisoners .................................................................. 8
              B. The 2018 Shift Rosters Show Almost No Change in Mandatory Staffing from the
                 2016 Rosters. ............................................................................................................ 8
              C. The Facility’s Increase in the Overall Number of Officers Employed at EMCF is
                 not Enough to Solve the Problem of Not Having Enough Mandatory Posts at
                 EMCF ..................................................................................................................... 10
              D. Substantially similar MDOC facilities—the Walnut Grove Correctional Facility—
                 Adopted a Staffing Plan Similar to my recommended staffing for EMCF (and did
                 so on the recommendation of Defendant’s expert, Tom Roth) .............................. 11
      OPINION 2: EMCF’s Consistent Failure to Fill its Mandatory Posts Causes Persistent
      Understaffing and Places All Prisoners at Substantial Risk of Harm ....................................12
              A. The Potential Excuses Offered by MDOC and MTC Staff for Why Mandatory
                 Posts Might not be Filled on the Shift Rosters do not Withstand Scrutiny ............ 14
      OPINION 3: All EMCF Prisoners Remain at a Substantial Risk of Harm because
      Correctional Officers Routinely Fail to Adequately Fulfill their Primary Job Duties and Are
      Not Consistently in Or Viewing The Pods .............................................................................15
      OPINION 4: The Dangers that Result from Not Adequately Staffing EMCF—and Which I
      Described Extensively in My Prior Reports and Trial Testimony—Persist at EMCF ...........17
              A. Understaffing, and the Failure of Officers to Actually Directly Supervise Prisoners,
                 Continues to Result in Basic Rules that are Critical to Safety and Security at
                 EMCF going Unenforced ....................................................................................... 18
              B. Understaffing also Contributes to the Persistent Problem of Counts Not Being
                 Conducted Properly at EMCF ................................................................................ 20
              C. Inadequate Staffing Affects Prisoners’ Access to Medical Services ..................... 21
              D. Insufficient Staffing Also Has Serious Negative Effects on the Provision of Basic
                 Services to Prisoners in Segregation at EMCF ...................................................... 21
    Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 3 of 62



             E. Understaffing is Also a Contributing Factor to EMCF Remaining a Prison that is
                Awash in Contraband, Including Weapons ............................................................ 22
             F. There Also Continues to be a High Rate of Assaults at EMCF ............................. 24
             G. Recent Examples of Assaults at EMCF (Like Those Presented in My Previous
                Reports and at Trial) Demonstrate the Ongoing Harms That Can Result From
                Understaffing .......................................................................................................... 25
VII. CONCLUSION AND RECOMMENDATIONS .................................................................. 28
     Recommendation 1: EMCF should be directed to conduct a comprehensive staffing analysis
     performed by independent outside experts .............................................................................28
     Recommendation 2: Consistent with the floor officer staffing recommendation I described
     above, EMCF must immediately revise its polices and post orders such that they are able to
     provide direct supervision to prisoners in the housing units (1 floor officer per pod in
     General Population units, and 2 floor officers per pod in Close Custody/Segregation units)
     ................................................................................................................................................29
     Recommendation 3: The Court should appoint an independent monitor to oversee changes at
     EMCF, including an immediate increase of floor officer staffing, as well as the longer-term
     shift towards direct supervision based on the completion of a comprehensive staffing
     analysis ...................................................................................................................................31




                                                                         ii
     Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 4 of 62



      I.    ASSIGNMENT

1.    Plaintiffs’ counsel retained me to evaluate and offer my opinion regarding the safety and
      security of prisoners confined at the East Mississippi Correctional Facility (EMCF), in
      Meridian, Mississippi. On August 24, 2018, the Court directed Plaintiffs to “proffer
      supplemental expert reports detailing the effects, if any, of the changes made at EMCF to
      date” in the areas of physical health care, mental health care, and, as discussed in this
      report, prison staffing.1

2.    This supplemental report is offered pursuant to the Court’s August 24, 2018 Order. In it, I
      evaluate current security staffing at EMCF, and the impacts of such staffing levels on the
      safety and security of prisoners housed at the prison. I also offer recommendations on how
      to remedy the problems with the persistent understaffing that I have identified at EMCF.

      II.   QUALIFICATIONS

3.    I am a former correctional administrator with nearly 35 years of experience working in and
      administering adult institutions, including four years as Secretary of the Washington State
      Department of Corrections. Through my work as a corrections practitioner and as an
      expert/consultant, I am closely familiar with the needs of prisons, like EMCF, which house
      large populations of mentally ill prisoners.2

4.    On March 5, 2018, based on my extensive experience in the field, the Court recognized me
      as an expert in safety and security conditions in a correctional facility, including “the field
      of prison management of facilities that handle mentally ill or high percentages of mentally
      ill inmates.”3

5.    A true and correct copy of my current resume, which has been updated since I provided
      testimony to the Court in March 2018, is attached as Exhibit 1 to this supplemental report.

      III. COMPENSATION

6.    My billing rate for work on this case remains $150 per hour.

      IV. FOUNDATION FOR EXPERT OPINION

7.    My evaluation of current staffing at EMCF is built upon my close review of the prison’s
      safety and security practices and conditions since 2014. This is a facility where a majority
      of the prisoner population has been diagnosed as suffering from mental illness, a
      population I am familiar with from my work as a corrections practitioner and as an
      expert/consultant.


1
  Dkt. No. 767, Opinion and Order, August 24, 2018, at 11
2
  EMCF is the Mississippi Department of Corrections’ designated facility for prisoners who have been
diagnosed with a mental illness. Approximately 80% of the population has a mental health diagnosis.
3
  Trial Tr. Vol. 2, at 108:15–109:21 (March 5, 2018)
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 5 of 62



8.     In June 2014, I authored my first report regarding the safety and security of prisoners in
       EMCF. That report was based on a 4-day inspection of the facility that took place between
       March 31 and April 3, 2014, as well as a review of documents and videos relevant to that
       time. My primary conclusion in that report was the, “East Mississippi Correctional Facility
       is an extraordinarily dangerous prison. All prisoners are subjected on a daily basis to
       significant risk of serious injury.”4

9.     In December 2016, I authored my second report. That report was based on another
       inspection of the facility that took place on June 22 and 23, 2016, as well as a review of
       documents and videos relevant to that time. My primary conclusion in that report was,
       “EMCF is and remains a very dangerous prison. Inmates housed there are at significant risk
       of serious harm.”5

10.    For this supplemental expert report, in forming my opinions I considered documents
       provided by the parties from January – September 2018, including a sample of daily shift
       rosters, Extraordinary Occurrence Reports (EOR’s), Weekly and Monthly Reports from the
       Mississippi Department of Corrections Monitor, several volumes of trial testimony from
       March and April of 2018, as well as a variety of other documents. The documents I
       reviewed were of the same or similar type to those that I had reviewed and relied upon in
       preparing my prior expert reports, as well as to the testimony and evidence presented at
       trial. Attached as Exhibit 2 to this report is the list of documents and other materials I
       considered in preparing this report.

11.    In addition to the documents reviewed, I visited EMCF from October 16–18, 2018. During
       my three-day visit, I inspected all of the living units and had private interviews with 20
       prisoners who were housed throughout the facility. I also spoke with other inmates at their
       cell fronts and in the dayrooms. Other than brief (and generally non-substantive)
       conversations with the Warden, as was the case on previous inspection visits, I was again
       not permitted to talk to other EMCF staff.

       V.   SUMMARY OF OPINIONS

12.    In my 2016 report, and at trial in 2018, I testified that many (though certainly not all) of the
       safety and security concerns I identified were a symptom of the severe understaffing of the
       facility. I noted that mandatory posts frequently go unfilled at EMCF, and that even if all
       mandatory posts were consistently filled, the number of officers being assigned to actually
       supervise prisoners simply is not enough to adequately manage the safety and security risks
       to prisoners (and officers) at EMCF. In that this facility’s mission is to house mentally ill
       inmates, correctional staffing levels are critical to supervise this difficult and vulnerable
       population.

13.    For the purpose of this supplemental report, per the Court’s instructions, I have focused my

4
  PTX-1507, Dockery v. Fisher, Expert Report of Eldon Vail (June 16, 2014) attached as Exhibit 3
[hereinafter “Vail Report (2014)”], ¶ 19
5
  PTX-1507, Dockery v. Fisher, Expert Report of Eldon Vail (December 29, 2016) [hereinafter “Vail
Report (2016)”], ¶ 22


                                                                                                      2
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 6 of 62



       analysis on the adequacy of security staffing at EMCF, primarily housing unit supervision.6
       My assessment of appropriate staffing levels includes consideration of the number of
       correctional officers who are responsible for supervising prisoners, their deployment and
       placement throughout the facility, and whether they fulfill their minimum job
       responsibilities to ensure the safety and wellbeing of prisoners at EMCF.

14.    Ultimately, based on my recent reevaluation of security staffing at EMCF, including a site
       tour, a review of records from January–September 2018, and interviews with prisoners, it is
       my opinion that with rare exception, the deficiencies in safety and security conditions at
       EMCF that I identified in my 2016 report and trial testimony are ongoing. Indeed, since my
       last report in 2016, the culture of EMCF has become calcified in its failure to provide
       actual supervision to the prisoner population in the housing units, and it is “normal” for
       correctional officers at EMCF to not keep their eyes on the prisoners.

15.    As such, the resultant risk of harm—and sometimes, actual harm—to prisoners will
       continue until EMCF deploys sufficient correctional officers in the pods, and commits to
       consistently and constantly viewing what is going on in those pods, in order to detect,
       prevent, and/or intervene in events before they become more serious. Simply put, in 2018,
       due to the lack of adequate security staffing throughout the prison, EMCF remains an
       extraordinarily dangerous prison, and continues to place all prisoners at substantial risk of
       harm.

OPINION 1: EMCF’s Current Mandatory Staffing Plan is Inadequate Because Under It,
EMCF Does Not Have Enough Mandatory Posts to Safely and Adequately Supervise
Prisoners

16.    The number of total correctional staff for any correctional facility is important. But those
       staff must be deployed in a manner that maximizes the direct supervision of the inmate
       population. When deployed properly, which is measured by having a sufficient number of
       mandatory posts and evaluating where staff are physically located to carry out their
       responsibility to supervise prisoners, correctional officers can sometimes detect, prevent,
       and intervene in incidents and potential incidents, which reduces the risk of harm for the
       prisoners, as well as the staff themselves.

17.    In my prior reports, and in my trial testimony, I found that there are not enough mandatory
       correctional officers posts to adequately and directly supervise prisoners. My opinion was
       based, in part, on an analysis of how and where officers are deployed in the facility—i.e.,

6
 Although not directly related to staffing, and therefore, not otherwise addressed in my report, I feel a
professional obligation to briefly comment on use of force practices that continue in violation of MDOC
policy and sound corrections practice. Even though I only reviewed four videos for this report (related to
prisoners who I met with), two of them are cause for concern. (See EMCF-PUOF-18-0081-EMCF-18-
0337 – SEC-PostTrial-018064-Video and EMCF-PUOF-18-EMCF-18-0427 – SEC-PostTrial-018223-
Video). Defendants continue to engage in use of force practices that ignore and misunderstand the role
and value of de-escalation attempts by mental health staff in a planned use of force situation. If the Court
were to appoint a monitor this is another area where assistance could be provided to EMCF that would
improve the safety for both the prisoners and the staff.


                                                                                                           3
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 7 of 62



       how many officers are actually assigned to posts directly supervising prisoners in the
       housing units on any given shift.

18.    Unfortunately, since my previous review of EMCF, there has been no meaningful change
       to the actual number of mandatory posts staffed at the prison. EMCF continues to have too
       few mandatory posts to supervise the housing units, and those staff who are assigned to
       those units fail to consistently provide supervision of them.

OPINION 2: EMCF’s Consistent Failure to Fill its Mandatory Posts Causes Persistent
Understaffing and Places All Prisoners at Substantial Risk of Harm

19.    During trial, significant evidence was presented demonstrating that even with respect to the
       mandatory posts that it does have, EMCF consistently failed to actually assign officers to
       fill those posts. Based on my recent review of shift rosters from 2018, that problem persists
       at EMCF.

20.    I found that while the evidence appears to show that EMCF now employs more
       correctional officers as compared to when I last evaluated the prison, as I document later in
       this report, a review of the facility’s shift rosters shows no evidence that those officers are
       being deployed in a manner that increases the number of mandatory posts, meaningfully
       improves the direct supervision of prisoners, or even ensures that all existing mandatory
       posts are filled on every shift. As a result of this deficiency, the prisoners at EMCF are still
       not being properly supervised, which results in a significant and ongoing risk of harm.

OPINION 3: All EMCF Prisoners Remain at a Substantial Risk of Harm because
Correctional Officers Routinely Fail to Adequately Fulfill their Primary Job Duties And
Are Not Consistently In Or Viewing The Pods

21.    For the officers who are deployed to mandatory posts, there is remarkably consistent
       evidence that those officers are far too frequently not actually in the pods where the
       inmates live. On many occasions, the floor officers are not even viewing or monitoring
       what is going on inside the pods through the windows from outside the pods. This lack of
       consistent, eyes-on supervision adds to the problem of insufficient staffing, and again
       presents a significant and ongoing risk of harm to prisoners (and staff) at EMCF.

OPINION 4: The Dangers that Result From Not Adequately Staffing EMCF—and Which I
Described Extensively In My Prior Reports and Trial Testimony—Persist at EMCF

22.    In my 2016 report, and in my trial testimony, I described several examples of the
       consequences of having inadequate numbers correctional staff for the housing units, which
       create serious risks of harm to prisoners at EMCF. These include breakdowns in the
       following of basic rules in the housing units and an erosion of the staff’s authority, failures
       to conduct proper counts, prisoners feeling unsafe and resorting to self-help tactics like
       making and stocking extreme amounts of weapons, and sometimes, actualization of the risk
       in the form of actual assaults or other bodily harm. Similar events continued to occur at
       EMCF during the period of January–September 2018, and until the number of mandatory



                                                                                                      4
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 8 of 62



       posts staffed at EMCF is adequately increased, the serious risk of such events occurring
       into the future will remain.

       VI. OPINIONS

23.    The United States Department of Justice National Institute of Corrections provides training
       and a training manual to guide corrections officials in determining appropriate staffing for
       correction institutions.7 In the training manual, it defines a “mandatory post” as:

                A post/job that is critical to maintaining safety or security or to
                accomplishing mandated activities/operations of a facility.
                Designation of the priority the post carries in staffing the facility on
                a given shift.8

24.    Typical of every correctional facility I have operated or inspected, EMCF also uses this
       phrase and concept, “mandatory post,” in its daily operation. Indeed, echoing the National
       Institute of Corrections’ definition, at trial, MDOC Deputy Commissioner Williams
       testified that “mandatory posts should never go unfilled.”9 Warden Hogans said the same
       at trial when he agreed that he would expect that all mandatory positions be filled.10 This
       testimony demonstrates that MDOC and MTC understand the importance of mandatory
       post staffing to the safe operation of the prison.

25.    Unfortunately, at EMCF, there continue to be several critical problems with the staffing of
       mandatory posts such that prisoners are put at a serious risk of harm:

            a. First, there simply are not enough mandatory posts to adequately and safely
               supervise prisoners;
            b. Second, even with respect to those mandatory posts that EMCF does have, there
               is not a consistent practice of ensuring that those posts are actually being staffed;
            c. Third, even when technically on post, correctional officers at EMCF do not
               consistently spend meaningful time in the living units.

       The result is that problems and incidents are not detected or prevented early on, a typical
       duty and skill set of competent correctional officers. In addition, when incidents do occur
       detection is delayed, sometimes resulting in additional harm to the prisoners at EMCF.

OPINION 1: EMCF’s Current Mandatory Staffing Plan is Inadequate Because Under It,
EMCF Does Not Have Enough Mandatory Posts to Safely and Adequately Supervise
Prisoners

26.    In my prior reports and during my trial testimony, I was very critical of the level of

7
  Prison Staffing Analysis, A Training Manual with Staffing Considerations for Special Populations, U.S.
Department of Justice, National Institute of Corrections, Camille Graham Camp, December 2008
8
  Id. at 135
9
  Trial Tr. Vol. 13, at 102:7 (March 13, 2018)
10
   Trial Tr. Vol. 6, at 24:23–25 (March 7, 2018)


                                                                                                       5
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 9 of 62



       mandatory correctional staffing of EMCF, especially for the housing units.11 In those
       reports and testimony, I focused primarily on mandatory correctional floor officer staffing
       because those are the officers who are primarily responsible for the direct supervision of
       prisoners in the housing units, and in my view, increasing staffing of floor officers is the
       most critical staffing need at EMCF.

27.    With respect to floor officer staffing, at the time of my prior reports and testimony, there
       were about two floor officers assigned to each of Housing Units 1–4, and about 4 floor
       officers assigned to Housing Units 5–6 during the first and second shifts (which span from
       7 a.m. to 11 p.m., and cover most of the primary waking hours of prisoners at EMCF,
       including when they are out of their cells, moving in the dayrooms, working, participating
       in programs, or accessing services such as medical and mental health care).12

28.    Based on those staffing patterns, it was my view that EMCF simply did not have enough
       mandatory posts, particularly within the prisoner housing units, to directly and
       appropriately supervise prisoners. Discussing mandatory staffing of correctional officers, in
       my December 2016 report, I wrote:

                With respect to the general population units, Units 1–4, each living
                unit consists of four pods, separate and apart from each other, that
                require officers and inmates to get through a locked door to enter or
                exit the pod, there should be four floor officers assigned to each of
                these units to ensure some level of supervision of the inmates. Put
                differently, staffing levels should be such that there is at least one
                officer in each pod, and one in the picket.13

                In a close custody setting, [at the time, Units 1D, 3C, 5, and 6] even
                with staffing by experienced and well-trained correctional officers,
                working alone endangers staff and inmates alike, as officers
                sometimes need immediate backup in working with close custody
                inmates. In my opinion there should be two officers assigned to
                work inside each close custody pod.14

29.    In 2018, EMCF continues to employ essentially the same staffing pattern as it did in 2016.
       This is confirmed through two different sources: (1) the contractual Staffing Plan that is
       currently in place at EMCF (and has been unchanged since 2012), and (2) shift rosters from
       2018. Based on my review of these records, my opinion about minimal and mandatory
       required positions for the living units at EMCF has not changed. EMCF needs more



11
   See, e.g., Trial Tr. Vol. 3, at 5:15–8:11, 22:19–23:7, 26:9–23 (March 6, 2018); Vail Report (2016), ¶¶
81–107
12
   See PTX-2429 and PTX-2431; see also Vail Report (2016), ¶¶ 86–90. The third shift, from 11 p.m. to 7
a.m., requires fewer staff because at night, for the most part, prisoners are locked in their cells.
13
   Vail Report (2016), ¶ 84
14
   Id. ¶ 100


                                                                                                        6
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 10 of 62



       mandatory posts per shift.15

30.    The current staffing crisis at EMCF is caused by the inadequate number of mandatory posts
       and officers’ failure to provide direct supervision. To address the understaffing, MDOC
       should be required to increase the number of mandatory posts per shift and require officers
       to be in the pods at all times. There should be one floor officer per pod where minimum
       and medium custody prisoners are housed and two floor officers per pod where close
       custody prisoners are housed. In summary, and as explained in further detail below, EMCF
       should increase the overall number of mandatory floor officer positions as follows:

          Current Mandatory Staffing (Per                       Recommended Mandatory Staffing
            Contractual Staffing Plan)
     Unit     First Shift –    Second Shift –            Unit      First Shift –      Second Shift –
              Floor Officers Floor Officers                        Floor Officers     Floor Officers
       1             2                2                     1             4                  4
       2             2                2                     2             4                  4
       3             2                2                     3             5                  5
       4             2                2                     4             4                  4
       5             3                3                     5             8                  8
       6             3                3                     6             5                  5

31.    If EMCF does not increase the overall number of mandatory posts staffed in the facility
       (particularly in the housing units), it will continue to put prisoners in danger of the same,
       serious risks of harm that I described in my 2016 report and trial testimony.16




15
   Even though EMCF now houses fewer close custody prisoners than when I wrote my 2016 Report, the
current Staffing Plan remains inadequate, notwithstanding that change. First, there are still close custody
prisoners housed at EMCF, including on Units 3, 5, and 6. Second, in my opinion, the number of
mandatory posts at EMCF is inadequate in both the Close Custody/Segregation units and the General
Population units. Reducing the close custody population at EMCF therefore does not change my analysis
of the inadequacy of mandatory staffing at EMCF.
16
   See, e.g., Vail Report (2016), ¶¶ 71–73, 92–97, 101–107; Trial Tr. Vol. 3, at 22:12–39:9 (March 6,
2018)


                                                                                                          7
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 11 of 62




         A. The EMCF Staffing Plan Confirms that the Facility does not have Enough
            Mandatory Posts to Supervise Prisoners

32.    The EMCF Staffing Plan—which I understand to be the minimum security staffing that
       MTC is required to provide at EMCF under its contract with MDOC—has not been
       changed since 2012.17 Under that Staffing Plan, the following staffing is required in terms
       of mandatory floor officer staffing during the day and afternoon shifts for each of the
       Housing Units at EMCF18:

                                                  First Shift     Second Shift
                          Housing Unit 1               2               2
                          Housing Unit 2               2               2
                          Housing Unit 3               2               2
                          Housing Unit 4               2               2
                          Housing Unit 5               3               3
                          Housing Unit 6               3               3

33.    The Staffing Plan demonstrates that contractually, MTC is only required to staff two
       officers on each of the General Population Housing Units 1–4 (as compared to my
       recommended four officers in each of Units 1, 2, and 4, and five officers in Unit 3 due to
       the close custody pod). In General Population Unit 6, MTC is only required to staff three
       floor officers (as compared to my recommendation of five officers). And per the Staffing
       Plan, in Close Custody/Segregation Unit 5, MTC is only required to staff three floor
       officers (as compared to my recommendation of eight floor officers). While the 2018
       staffing rosters described below assign somewhat more mandatory floor officer staffing in
       Unit 5 than is required by the Staffing Plan, both the shift rosters and Staffing Plan still
       severely under-account for how many mandatory floor officer positions are necessary in
       Unit 5.

         B. The 2018 Shift Rosters Show Almost No Change in Mandatory Staffing from the
            2016 Rosters.

34.    Mandatory positions on the EMCF shift rosters are indicated by an * and/or darker
       shading.19 The number of mandatory posts per shift is essentially unchanged since 2016,
       and is therefore inadequate to meet EMCF’s minimum staffing needs.


17
   EMCF Staffing Plan, SEC-PostTrial-007600. In response to the post-trial request for the current
staffing plan, MDOC re-produced the 2012 Staffing Plan as the operative plan.
18
   There are obviously other mandatory officer positions at EMCF such as those that supervise the
perimeter, the kitchen, medical and control booths, as well as correctional supervisors. Although some of
them can and do enter and respond to issues in the living units, they cannot be counted on to be there at
all times to help supervise the units. The supervisors have other administrative responsibilities and non-
housing unit officers have other duties to attend to. My analysis is therefore focused on housing unit
correctional staff.
19
   Trial Tr. Vol. 7, at 13:22–24 (March 8, 2018)


                                                                                                         8
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 12 of 62



35.    In the General Population Units 1–4, the rosters show that EMCF continues to only staff
       two mandatory floor officers per housing unit.20 But as I described in my 2016 report,
       because there are four pods per housing unit, this staffing pattern means it is virtually
       impossible for an officer to be supervising prisoners in each pod at all times. Instead,
       staffing in EMCF’s General Population Units 1–4 must increase to four mandatory floor
       officers per housing unit in order to provide minimally adequate supervision to prisoners.21
       The only exception is 3C, which is close custody. Consistent with my 2016 report,22 close
       custody pods should have two floor officers on the first (day) and second (evening) shifts in
       order to provide minimally adequate supervision per shift.

36.    In General Population Unit 6, the rosters show that EMCF utilizes only three mandatory
       floor officers.23 This is not sufficient for supervision of close custody inmates. Each of
       Units 6A–6C needs one floor officer per pod on the First and Second shifts, and because
       Unit 6D is close custody, it should have two mandatory floor officers in the pod in order to
       provide minimally adequate supervision to prisoners.

37.    In the Close Custody/Segregation Unit 5, the rosters show that EMCF continues to utilize
       only five mandatory floor officer positions.24 But unlike in the General Population units,
       the Close Custody/Segregation unit is much more labor intensive for correctional staff. For
       example, in addition to regular round and count duties, floor officers in segregation must
       also administer showers and recreation to prisoners, transport them to medical and other
       parts of the facility as necessary, and tend to the other needs of the prisoners, who are
       entirely reliant on correctional officers to address their basic needs.25 Prisoners in
20
   See e.g. EMCF First Shift Rosters, SEC-PostTrial-000017 (Jan. 4, 2018), SEC-PostTrial-000057 (Feb.
23, 2018), SEC-PostTrial-000508; see also e.g. EMCF Second Shift Rosters, SEC-PostTrial-000692
(Mar. 13, 2018), SEC-PostTrial-000879 (May 22, 2018)
21
   Vail Report (2016), ¶¶ 84, 90–91
22
   Vail Report (2016), ¶¶ 99–100
23
   See e.g. EMCF First Shift Rosters, SEC-PostTrial-000062 Feb. 24, 2018), SEC-PostTrial-000137
(March 15, 2018), SEC-PostTrial-000528 (Aug. 17, 2018); see also e.g. EMCF Second Shift Rosters,
SEC-PostTrial-000546 (Jan. 2, 2018), SEC-PostTrial-000730 (March 19, 2018), SEC-PostTrial-001123
(July 3, 2018)
24
   See, e.g., EMCF First Shift Rosters, SEC-PostTrial-000022 (Jan. 5, 2018), 000042 (Feb. 20, 2018),
0000162 (March 20, 2018), 000241 (April 18, 2018), 000329 (June 7, 2018), see also e.g. EMCF Second
Shift Rosters, SEC-PostTrial-000583 (Feb. 19, 2018), 001039 (June 20, 2018), 001142 (July 6, 2018)
25
   Theoretically, each of the cells in the Segregation Unit should have a call button that allows the
prisoner in the cell to contact the picket officer. While some of the cells in the Segregation Unit do have a
call button, based on my inspection, those buttons are not always functional. In fact, during the last four
years, I have never talked to a prisoner at EMCF that believes the call buttons in their cell even work at
all. Moreover, even to the extent that they do function, they are not helpful—as they exist at EMCF—to
ensuring that the prisoner that presses the button will get help. During my inspection, the Warden escorted
me to the picket in Unit 5. The picket officer seemed unfamiliar with the function of the call buttons, but
with some prompting, was able to show me that a small green light flashed on the single monitor in the
picket when the prisoner pushed the button in his cell. However, unless the picket officer’s screen was
displaying the specific pod (out of four in Unit 5) in which the prisoner was housed, they would not see
the green light flashing. Moreover, there is no audible alert or intercom with the prisoner in the cell,
meaning that it would be impossible to determine the nature of the prisoner’s problem without an officer
going to go check on the prisoner. As a result, in my view, the call buttons on Unit 5 are not a meaningful


                                                                                                           9
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 13 of 62



       segregation must also be placed in restraints and escorted by two officers any time they are
       moved out of their cell.26 As such, given the extra labor necessary, as well as the generally
       increased danger to staff operating in close custody units, it is my view that these units
       must be staffed with at least eight mandatory floor officers (i.e., two officers per pod) to
       provide minimally adequate supervision, and services, to prisoners.

38.    Notably, with respect to floor officer staffing in the Close Custody/Segregation Unit 5,
       during trial, the Unit Manager for the unit, Tony Donald, testified he also believes that
       seven or eight officers are required for the operation of Unit 5, the segregation unit he
       supervises.27 Unfortunately, however, notwithstanding even Unit Manager Donald’s
       recommendation, neither as a matter of the contractual staffing of EMCF, nor just in
       practice based on the shift rosters, EMCF does not regularly staff eight floor officers on
       Unit 5.

         C. The Facility’s Increase in the Overall Number of Officers Employed at EMCF is
            not Enough to Solve the Problem of Not Having Enough Mandatory Posts at
            EMCF

39.    During his April 2018 trial testimony, Warden Shaw testified that the overall number of
       correctional officers employed at EMCF had increased since I wrote my 2016 report. He
       said that there were approximately 177 correctional officer positions at the facility.28 That
       fact may be correct, and appears generally consistent with documentation that was provided
       by the facility during my recent re-inspection of the prison.29 It is also somewhat tangential
       to the pertinent analysis of minimum-necessary staffing at EMCF.

40.    What Warden Shaw described is the total number of correctional officers employed at
       EMCF. That number is important to understanding, for example, whether there is
       theoretically enough staff to provide coverage when an assigned officer calls in sick, has to
       attend a training, or for some other reason, cannot actually staff their assigned post.30 By
       contrast, my concerns relate to how those officers employed at EMCF are actually being
       deployed throughout the facility. That is, whether there are enough mandatory posts to
       provide minimally adequate supervision to the prisoners. As I’ve described above, there are
       not. Rather, at EMCF, while the total number of officers employed may have increased, the
       number that are mandatorily deployed during each shift has essentially not changed (i.e.,


tool in helping to alert officers to the needs of or potential harm to prisoners in the segregation unit.
Instead, unless officers are present in the unit checking on the prisoners, the only realistic chance a
prisoner has of getting an officer’s attention is by either catching the officer when they walk by the
prisoner’s cell, or engaging in a self-destructive act like setting a fire.
26
   Trial Tr. Vol. 8, at 11:16–20 (March 8, 2018)
27
   Trial Tr. Vol. 14, at 25:13–19 (March 14, 2018)
28
   Trial Tr. Vol. 32, at 72:8 (April 2, 2018)
29
   EMCF 2018 Staffing Report, SEC-PostTrial-007824
30
   What is curious about the detail in the rosters is that on the 2nd shift (evenings) half of the time (51
shifts) there are ten or more officers on overtime. One would think that if so many additional correctional
officers were hired, they would be available to cover vacancies instead of relying on overtime.
Apparently, that is not how they are being utilized.


                                                                                                         10
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 14 of 62



       there has been no increase in the number of mandatory posts at EMCF). That is a problem,
       and one that cannot be addressed simply by hiring more correctional officers, which is what
       the facility appears to have done. Notably, while the facility has increased the number of
       staff employed, it continues to have difficulty staffing each of the mandatory posts that do
       exist on each shift. as discussed in more detail in Opinion 2.

41.    Moreover, it is important to note here that as Warden Shaw testified, the increase in total
       correctional officers employed at EMCF was not mandated by the contract. Therefore, that
       number could be decreased at any time, consistent with MTC’s minimum contractual
       obligation to MDOC at EMCF.31

         D. Substantially similar MDOC facilities—the Walnut Grove Correctional Facility—
            Adopted a Staffing Plan Similar to my recommended staffing for EMCF (and did
            so on the recommendation of Defendant’s expert, Tom Roth)

42.    The Walnut Grove Correctional Facility (“Walnut Grove”) was another MDOC prison that
       privately-operated by MTC. In 2012, the prison was placed under a Consent Decree, and
       both myself and Defendant’s corrections expert, Mr. Roth, were tasked with helping
       evaluate the prison in the years following. Based on my own visits to and study of the
       prison, and a report that Mr. Roth submitted to the court in March 2015, the physical plant
       layout of Walnut Grove was very similar to EMCF. Walnut Grove can therefore serve as a
       useful comparison in trying to evaluate minimum necessary mandatory staffing at EMCF.
       Of course, in 2015, Walnut Grove also had fewer prisoners housed at the facility than does
       EMCF today (957 at Walnut Grove32 compared to between about 1200–1300 at EMCF33),
       and, unlike EMCF, Walnut Grove was not tasked with the additional correctional burden of
       being specially-designated to house the especially vulnerable population of special needs
       prisoners. Therefore, if anything, EMCF would need more mandatory officer positions than
       Walnut Grove to account for its larger and more vulnerable prison population.

43.    According to Mr. Roth’s 2015 Report, in 2015, Walnut Grove had more mandatory
       correctional officer positions than does EMCF today. In fact, at Walnut Grove—consistent
       with what I have recommended as minimally-necessary for EMCF—the units housing
       general population prisoners were staffed with four floor officers per shift, in addition to
       other supervisory staff, utility officers, and a picket officer.34

44.    Reviewing the newly established staff level for Walnut Grove, Mr. Roth said in his expert
       report at the time:

                In reviewing the revised shift schedule, appropriate post coverage
                is provided to meet the existing workload. For example, during the

31
   Trial Tr. Vol. 32, at 72:24–25, 73:6–8 (April 2, 2018)
32
   DePriest v. Walnut Grove Correctional Authority et al, Case No. 3:10-cv-00663, Dkt. No. 129-1,
Expert Report of Tom Roth (March 3, 2015), at 6.
33
   MDOC Statistical Report, July-August 2018, at SEC-PostTrial-020022
34
   DePriest v. Walnut Grove Correctional Authority et al, Case No. 3:10-cv-00663, Dkt. No. 129-1,
Expert Report of Tom Roth (March 3, 2015), at 35


                                                                                                    11
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 15 of 62



                first and second shifts (6:00 am – 10:00 pm) seven days per week a
                correctional officer is assigned to each housing zone. . . . The
                revised staffing schedule reflects the appropriate number and type
                of security post for each shift provided two housing units remain
                closed and the population capacity remains at or below 962.35

45.    I concur with the broad principle that Mr. Roth offers here (except for the segregation unit
       at WGCF) and believe floor officer coverage for the non-close custody general population
       pods at EMCF should be staffed to the same level—one floor officer per pod on the day
       and evening shifts. That’s the only way to significantly reduce the risk of harm faced by
       prisoners at EMCF—by having officers supervising what is actually going on in the living
       units so that they can detect, prevent, and intervene in incidents and potential incidents.

OPINION 2: EMCF’s Consistent Failure to Fill its Mandatory Posts Causes Persistent
Understaffing and Places All Prisoners at Substantial Risk of Harm

46.    During the trial, MDOC Deputy Commissioner Williams testified, “mandatory posts
       should never go unfilled.”36 But during that same trial, significant evidence was introduced
       showing that at EMCF, even with respect to the mandatory posts that do exist, mandatory
       posts were consistently not filled on each shift.37 Based on my review of EMCF shift
       rosters from January–September 2018, I find that the EMCF’s dangerous practice of not
       consistently staffing mandatory posts persists.38

47.    Prior to his current position, Major Dykes was a Captain—and thus the shift commander—
       who was responsible for completing the shift rosters during each shift he supervised. Today
       he is the Chief of Security. In his trial testimony he says:

                Q. Okay. And so if there’s not a name there, there’s no – nobody
                in the post. Right?

                A. Yes sir, a good chance of that. What we do with that, sir, is if
                we have staffing positions we cannot fill, then we do things like we
                attempt to hire overtime. We also have a mandatory overtime list
                of staff that – from previous shifts that are notified they may be
                needed for other shifts. We attempt to get them to.

                Sometimes we do have staff that refuse. And when staff refuse, at
                that time we do take up possible – well, we do take disciplinary

35
   Id. at 35–36
36
   Trial Tr. Vol. 13, at 102:7 (March 13, 2018)
37
   See, e.g., Trial Tr. Vol. 7, at 19:25–24:12 (March 7, 2018); see also PTX-2429, January–September
2016 Shift Rosters; PTX-2431, November 2016 Shift Rosters
38
   I have reviewed a large sample of rosters dating from January through September 2018—one week
from January, one week from February, the entire month of March, one week from April, one week from
May, the entire month June, one week in July and one week from August. This is 104 days’ worth of
rosters, one for each shift for the three shifts each day, totaling approximately 312 separate rosters.


                                                                                                     12
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 16 of 62



                action for that refusal because all of our staff are warned when the
                first come to work there that they may have to work overtime, sir,
                because we do take manning those posts very seriously.

                Q. Sure. But with respect to the rosters themselves or the post if
                left blank, it reflects that the post is not filled. Right?

                A. Yes, sir.39

       Thus, according to EMCF’s Chief of Security, if no officer’s name is listed next to the
       mandatory post on a shift roster, that indicates that no officer occupied that post during the
       shift.

48.    The evidence from 2015 and 2016 shift rosters presented at trial showed that vacancies of
       mandatory posts happened with regularity at EMCF.40 Two years later, in 2018, the shift
       rosters show that EMCF continues to fail to consistently staff each of the mandatory posts,
       the minimum posts required to safely operate the facility.

49.    In reviewing the EMCF shift rosters from 2018, I looked for when mandatory positions
       were not filled (i.e., the places where no name was listed next to a mandatory position on
       the roster). Calculating shift by shift, the days when one or more mandatory positions were
       not filled results in the following:

                              # Shift Rosters      # Shifts on Which       % Shifts with All
                             Reviewed (Jan –         All Mandatory         Mandatory Posts
                                Aug 2018)             Posts Filled              Filled
          First Shift              104                     78                   75%
          Second Shift             104                     73                   70%
          Third Shift              104                     52                   50%
          Total                    312                    203                   65%

50.    Taking a look at the two months where I do have complete rosters, in March 2018, all
       mandatory posts were only filled 66 out of 93 times (or 71%).41 In June of 2018, all
       mandatory posts were filled 66 out of 90 times (or 73.3%).42

51.    Although the data shows some improvement in the number of shifts where mandatory posts

39
   Trial Tr. Vol. 7, at 15:8–25 (March 8, 2018); see also Trial Tr. Vol. 7, at 20:19–21:4 (March 8, 2018)
40
   See PTX-2803, Calendar of Unfilled Mandatory Posts, November 2016; see also PTX-2431, November
2016 Shift Rosters; PTX-2429, January-September 2016 Shift Rosters; PTX-2431, November 2016 Shift
Rosters
41
   March 2018 Shift Rosters, SEC-PostTrial-000067–SEC-PostTrial-000224; SEC-PostTrial-000620–
SEC-PostTrial-000809; SEC-PostTrial-001270–SEC-PostTrial-001437; SEC-PostTrial-020154–SEC-
PostTrial-020246
42
   June 2018 Shift Rosters, SEC-PostTrial-000298–SEC-PostTrial-000460; SEC-PostTrial-000917–SEC-
PostTrial-001110; SEC-PostTrial-001522–SEC-PostTrial-001677; SEC-PostTrial-020086–SEC-
PostTrial-020153


                                                                                                      13
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 17 of 62



       are filled, the high percentage of shifts where mandatory posts remain vacant is alarming
       and indicative of a facility that is regularly operating below a safe staffing level. EMCF’s
       continued inability to regularly or routinely fill mandatory posts on each shift—despite the
       fact that this is a well-known problem that has persisted since at least 2015—is deeply
       problematic, exacerbates the deficiency of understaffing at the prison generally, and is a
       major contributor to the risk of harm at EMCF.

         A. The Potential Excuses Offered by MDOC and MTC Staff for Why Mandatory Posts
            Might not be Filled on the Shift Rosters do not Withstand Scrutiny

52.    During the March 2018 trial, MDOC Deputy Commissioner Williams testified that with
       respect to the shift rosters, it is possible that officers on non-mandatory posts can be
       reassigned to perform the functions of the mandatory posts.43 While that may theoretically
       be true, there is nothing in the record to document that this practice of reassigning officers
       to occupy mandatory posts is occurring at EMCF (not to mention that to the extent it is
       occurring, it is not being reflected on the shift rosters as it should be, pursuant to both good
       correctional practice and Chief of Security Dykes’ own description of how shift rosters at
       EMCF are completed).

53.    During the course of the trial, and contrary Chief of Security Dykes’ testimony, Warden
       Shaw suggested that the EMCF shift rosters are not always reliable in that they may not get
       accurately completed each shift.44 If this is correct, it defines a different problem. If the
       rosters are not generally accurate, there is no way to measure how many correctional staff
       are ever on a specific shift and how they are deployed throughout the facility.

54.    In its training manual for staffing analysis, the U.S. Department of Justice, National
       Institute of Corrections includes this definition of a “roster” in its glossary:

                Daily Roster. A document that reflects daily assignments of
                uniformed staff to each post for each shift that has been approved
                for the facility, according to the master roster. The daily roster
                accounts for and shows the status of all uniformed staff, including
                all staff absent and the reason for their absence; delineates the
                assignment of relief staff; and reflects the temporary detachment of
                uniformed staff.45

55.    The National Institute of Corrections also describes the importance of rosters and the need
       for them to be accurate:

               A daily roster shall be completed for each shift in accordance with
               the master roster. All post assignments on the daily roster shall be
               recorded and any deviations from the master roster during the shift

43
   Trial Tr. Vol. 13, at 101:1–3 (March 13, 2018)
44
   Trial Tr. Vol. 21, at 97:22–98:8 (March 20, 2018)
45
   Prison Staffing Analysis, A Training Manual with Staffing Considerations for Special Populations, U.S.
Department of Justice, National Institute of Corrections, Camille Graham Camp, December 2008, at 134


                                                                                                      14
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 18 of 62



               shall be noted. The daily roster shall be prepared and maintained at
               the direction of the shift commander.46

56.    I agree with the National Institute of Corrections’ description of the importance of shift
       rosters. I was the Superintendent of three different correctional facilities, and earlier in my
       career, part of my duties included the responsibility of roster manager for a small
       institution. I would never have accepted the practice that Warden Shaw described occurs at
       EMCF, of rosters potentially being incompletely or inaccurately completed. Rosters are an
       important official document for any prison, (in fact in Washington we used them to drive
       payroll). It stretches the bounds of credibility to believe more than a third of the time, the
       rosters at EMCF are not accurate. In my experience as an expert and correctional
       consultant, I have never encountered another jurisdiction that does not expect and represent
       their shift rosters as being accurate.

57.    Further, given that the facility has not produced or indicated any other document exists that
       provides the information as to the number and post of security staff on a given day and shift,
       this is the only documentation that can be used to analyze staffing patterns and determine
       appropriate staffing based on number of staff present and how they are deployed. 47 In
       addition, the shift roster has a place to indicate staff that were called in or were on leave as
       well as denotes the number of staff who were required to work overtime on a given shift.

58.    If the Warden were correct in his testimony, then there would literally be no way to
       ascertain whether or not mandatory positions are actually being filled in his prison. As an
       experienced correctional administrator, I cannot imagine being unable to rely on a shift
       roster to accurately account for who was on a particular post on a given shift. It would
       make it impossible to know if an officer was even assigned to a critical mandatory post, or
       to assign accountability (and train officers) when incidents did happen on the shift. Simply
       put, it is entirely implausible that EMCF is so deficiently operated from an administrative
       standpoint that it can’t even perform the most basic task of properly completing shift
       rosters.48 The more reasonable explanation then is the one offered by EMCF’s Chief of
       Security: where the shift roster does not reflect an officer assigned to the mandatory post,
       that means that no officer was, in fact, assigned to that post.

OPINION 3: All EMCF Prisoners Remain at a Substantial Risk of Harm because
Correctional Officers Routinely Fail to Adequately Fulfill their Primary Job Duties and
Are Not Consistently in Or Viewing The Pods

59.    Despite having too few mandatory posts to properly supervise the housing units, and a
       persistent problem of actually staffing those mandatory posts that do exist, based on my
       reviews of the records and my own observations, there is an additional problem with

46
   Id. at 5
47
    At trial, Major Dykes confirmed that at EMCF, the way to determine how a given shift was staffed is to
examine the shift roster for that shift. See Trial Tr. Vol. 7, at 14:12–14 (March 8, 2018)
48
    Not to mention, if EMCF supervisors cannot be trusted to accurately complete shift rosters—a basic
prison management task—it is hard to imagine they can be trusted to perform the more complex functions
necessary to actually supervise officers (and prisoners) inside the prison.


                                                                                                       15
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 19 of 62



       staffing at EMCF: the officers assigned to the housing units are rarely actually in those
       units and fail to perform their primary job functions, resulting in a substantial risk of harm.

60.    In my opinion, the lack of sufficient staffing makes understandable the officer’s reluctance
       to remain in the pods in the living units. As I said in 2016:

                To be clear, two officers to supervise four pods of inmates in the
                general population units at EMCF is the level of staffing that MTC
                defines, and MDOC authorizes as “mandatory staffing.” But at this
                staffing level, at best, an officer could be in the pod only half the
                time, assuming the officer is diligent about splitting his/her time
                between two different pods. This staffing pattern is unsafe for the
                inmates as, too frequently, no officer is available to detect conflict
                and resolve issues before they escalate. When there are not enough
                officers assigned to staff at least one to each of the pods where the
                inmates reside, compliance with basic rules is not achieved and the
                inmates are left to fend for themselves and do what they must to
                ensure their own safety.49

61.    The reports from the MDOC Contract Monitor in 2018 include the following exemplar
       comments, which document her observation that the problem of officers not actually being
       in and directly observing the living units persists:

                   •   12:00 on 12/21/17 during lunch feeding inmate workers
                       were observed at the beginning with no staff present…50
                   •   At 2:45 as Ms. Thomas and I entered the main slider to 5&6
                       all staff from those housing unit were sitting in main
                       vestibule on benches rather than being in area assigned due
                       to us entering and offenders were out. Finally, staff did enter
                       the area.51 (1/18)
                   •   All staff sitting in the entrance foyer to 5&652 (1/18)
                   •   6D Food trays on pod no Staff observed on the pod.53 (4/18)
                   •   There were 6 officers in 6A sitting at a table no one was
                       watching the other 3 pods.54 (6/18)

62.    The documentation from the MDOC Contract Monitor is consistent with my own
       observations during my recent inspection of the facility. There appears to be no effort to
       make sure the officers are actually in the pods. I saw officers sitting in the bottom picket

49
   Vail Report (2016), ¶ 91
50
   December 2017-January 2018 Weekly Monitor Report, at SEC-PostTrial-007825. The weekly report is
undated but contains findings from the latter part of December of 2017 and early January 2018
51
   Id. at SEC-PostTrial-007827
52
   January 8-January 12, 2018 Weekly Monitor Report, at SEC-PostTrial-007838. The weekly report is
undated but contains findings from the week identified.
53
   April 15-21, 2018 Weekly Monitor Report at SEC-PostTrial-007877
54
   June 4–8, 2018 Weekly Monitor Report at SEC-PostTrial-007889


                                                                                                      16
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 20 of 62



       and not paying attention to what is going on in the pods, resulting in pods having no
       supervision whatsoever. Others were not even in the general vicinity of the living units
       where they could see into the pods. In my experience prisoners watch to see and take
       advantage of times when there are lapses in supervision by correctional officers in order to
       pursue what they don’t want the officers to see. Correctional professionals routinely work
       to minimize the frequency when this is possible. This is not the practice at EMCF.

63. During my inspection I made the observation that there were sometimes no officers in any
    of the pods. For example, on October 16, I observed there were no officers in any of the
    pods of the Unit I was visiting. On October 17, in the hallway that connects Units 5 and 6,
    there were six officers, but none in the pods when we entered Unit 6. On October 18, there
    were four officers in 6C, but none in any of the other pods.

64.    My observations are also consistent with the reports I received from prisoners during my
       interviews. Five inmates told me that officers come into the pods only to perform a
       function, like a count. Two prisoners told me that officers “work to stay out of the zones.”
       One of them told me that officers hang out in the lower picket (where there is no clear
       view into all of the pods). Two others told me that officers don’t stay on the pod and
       prisoners have to pound on the pod windows to get staff attention when emergencies
       occur. Several others told me that the officers don’t come around for hours at a time, and
       that it is much worse on the evening shift than on the day shift. Several prisoners
       described serious incidents that occurred in the pods when officers were not present, and
       several said they do not feel safe at EMCF.

65.    There is remarkable consistency to the inmate’s reports about officers failing to regularly
       and routinely be in the pods supervising the inmates. I interviewed 20 prisoners privately,
       who were housed on all of the living units and they described their experiences of staff
       practices on their current housing unit as well as other housing units where they had lived
       during 2018. These descriptions from the prisoner population are, in my opinion, credible
       in that I have also documented there are simply too few officers to put one in each pod or
       even to keep a view of what is going on in the pods.

OPINION 4: The Dangers that Result from Not Adequately Staffing EMCF—and Which I
Described Extensively in My Prior Reports and Trial Testimony—Persist at EMCF

66.    In my 2016 report, and during my trial testimony, I described several examples of the
       consequences of inadequate correctional staff for the housing units that create serious risks
       of harm to prisoners at EMCF.55 These include breakdowns in following of basic rules in
       the housing units and an erosion of the staff’s authority, failures to conduct proper counts,
       prisoners feeling unsafe and resorting to self-help tactics like making and stocking extreme
       amounts of weapons, and sometimes, actualization of the risk in the form of actual assaults
       or other bodily harm.56 As described below, similar events continued to occur at EMCF


55
 See, e.g., Vail Report (2016), ¶¶ 30–52, 72–80, 94–97, 104–106, 108–31
56
 Clearly, understaffing is not the only source for the existence of these risks and risk factors within
EMCF—there are also other contributing factors. But, it is my opinion that addressing the staffing needs


                                                                                                       17
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 21 of 62



       during the period of January–September 2018, and until the number of mandatory posts
       staffed at EMCF is adequately increased, the serious risk of such events occurring into the
       future will remain.

         A. Understaffing, and the Failure of Officers to Actually Directly Supervise Prisoners,
            Continues to Result in Basic Rules that are Critical to Safety and Security at
            EMCF going Unenforced

67.    Not having sufficient staff to put one in each pod explains, in part, the continuing struggle
       at EMCF to keep prisoners from blocking view into their cells by covering the window in
       their cell doors. If officers are not directly supervising prisoners, small disciplines, which
       are important to running a living unit, like removing coverings, are often not enforced.

68.    As I wrote about this issue in my 2016 Report:

                 It is critical for officers to be able to quickly and routinely identify
                 what is going on with inmates in their cells. When a rule this
                 fundamental is not regularly enforced, it sends the message to the
                 inmates that rules do not matter and that they are left to fend for
                 themselves since the officers cannot control the basic expectations
                 for inmates in the living units. Again, I emphasize that this issue is
                 critical because, if officers aren’t regularly and routinely looking
                 into the cells, they may not detect inmates who have been assaulted
                 or inmates who are engaged in acts of self-harm.57

69.    In my December 2016 report I illustrate what can happen when officers are not regularly
       checking on inmates in their cells,58 and in my 2018 trial testimony, I further elaborated
       that being unable to regularly and routinely view into the cells is a serious security
       concern because if the officer cannot see into the cell during a count or security check,
       there is no way to know for certain if the prisoner is safe or is actually in the right cell.59 It
       also contributes to a breakdown in the staff’s authority to actually control the living unit.60

70.    During my October 2018 inspection I received similar reports from inmates I interviewed
       about the problem not being remedied, and the consequences of it.




of the housing units in the prison would be a major step in the direction of actually alleviating the
significant risks of harm that face prisoners at EMCF each day.
57
   Vail Report (2016), ¶ 50
58
   Id. ¶ 196
59
   Trial Tr. Vol. 4, at 17:21–18:6 (March 6, 2018)
60
   Trial Tr. Vol. 4, at 18:13–19:4 (March 6, 2018)


                                                                                                        18
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 22 of 62



71.    Throughout her 2018 Weekly Reports, the MDOC monitor also documented this recurring
       problem:

                    •   Offenders continue to be allowed to cover up cell
                        windows in housing unit 5 & 6.61 (12/17)
                    •   Cell 214 window covered, 213 clothesline and window
                        covered62 (1/18)
                    •   Cell 107 door covered63 (1/18)
                    •   Cell 104 cell door blocked with sheet.64 (1/18)
                    •   Cell 216 blanket cover cell door65 (1/18)
                    •   Cell 207 window covered66 (1/18)
                    •   Windows and doors covered [on Housing Units 1 and 2]67
                        (3/18)
                    •   Unit six has doors and windows covered68 (4/18)
                    •   4C bottom/top tier sheets hanging windows covered69
                        (7/18)
                    •   5C 502 door covered70 (8/18)
                    •   Unit 5 sheet/hanging doors covered71 (8/18)
                    •   Unit 6 doors covered72 (8/18)

       This is but a small sample of the many times the MDOC monitor documents this concern.73

72.    Unsurprisingly, given that EMCF has not actually addressed the problem of prisoners
       covering their cell windows, the risk from not doing so remains present. For example,
       similar to the incident I described in my 2016 Report,74 one of the prisoners I interviewed
       described an assault that occurred against him on Unit 1A in September 2018 when he was
       beaten with a food tray and stabbed multiple times. He says that he was “held hostage” in
       his own cell from about 9:30 pm until about Noon the next day. During this time, the
       prisoners assaulting him covered the window to his cell and no one ever asked that the

61
   December 2017-January 2018 Weekly Monitor Report, at SEC-PostTrial-007827. The weekly report is
undated but contains findings from the latter part of December of 2017 and early January 2018
62
   January 8–January 12, 2018 Weekly Monitor Report, at SEC-PostTrial-007829. The weekly report is
undated but contains findings from the week identified.
63
   Id. at SEC-PostTrial-007832
64
   Id.at SEC-PostTrial-007833
65
   Id.
66
   Id.
67
   February 25–March 3, 2018 Weekly Monitor Report at SEC-PostTrial-007868
68
   April 15–21, 2018 Weekly Monitor Report at SEC-PostTrial-007877
69
   July 2–6, 2018 Weekly Monitor Report at SEC-PostTrial-007896
70
   August 13–18, 2018 Weekly Monitor Report, at SEC-PostTrial-007906
71
   August 6–10, 2018 Weekly Monitor Report, at SEC-PostTrial-007914
72
   Id.
73
   See also, e.g., March 2018 Monthly Monitor Report at SEC-PostTrial-019920 (noting that prisoners
“are being allowed to cover [cell] windows with paper”)
74
   See Vail Report (2016), ¶ 96


                                                                                                 19
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 23 of 62



       window be uncovered. During count officers came by and asked how many were in the
       cell, but did not verify the response or check to see if the right inmate(s) was in the cell.
       While there was no EOR provided for this event, the list of prisoners requiring off-site
       medical treatment confirms that this prisoner was taken off-site for treatment for a head
       laceration and nasal fracture on September 17, 2018 at 11:00 a.m..75

73.    Based on my recent review of the record, including the Contract Monitor’s reports, as well
       as my own observations at EMCF, my opinion about the seriousness of the problem of cell
       door windows being covered has not changed—the problem is a persistent, and dangerous
       one.

         B. Understaffing also Contributes to the Persistent Problem of Counts Not Being
            Conducted Properly at EMCF

74.    In my 2016 Report, and in my 2018 trial testimony, I described the problem of counts not
       being conducted properly at EMCF.76 The problem of failing to keep the cell window
       uncovered contributes to the difficulty in performing a good count, remembering that one
       of the functions of a count is to make sure all the inmates are accounted for in the prison
       but also to check on their welfare to see if that are okay and in the right cell.

75.    The MDOC Monitor continues to report this as a problem in her monthly reports. For the
       monthly reports I received from January–August 2018, every month the monitor rates
       EMCF as non-complaint with the audit items that say, “Face to photo count conducted as
       necessary” and “Each offender positively identified during count.”77 EMCF has been in
       non-compliance with these provisions for years. As was presented at trial, EMCF was
       found in non-compliance with these provisions in every single one of the 32 months
       between September 2014–June 2017 for which the Monthly Contract Monitor Reports were
       available.78

76.    In the Monitor’s more recent reports, she continues to document the extent of the problem
       beyond just indicating “Non-Compliance.” For example, in January and February 2018 she
       adds the comment, “staff do not take items down that are hanging therefore they cannot see
       in the cell to verify offenders.”79 In March 2018 she adds the comment, “some staff has
       (sic) roster but not checking each cell as they go by doors.”80 In July she adds a very
       revealing comment, “have observed staff not looking into cells but offenders holding up 2


75
   2018 Emergency Room and Hospitalization Log, CENT-POSTRIAL-001808
76
   See e.g., Vail Report (2016), ¶¶ 36–47; Trial Tr. Vol. 4, at 9:7–31:2 (March 6, 2018)
77
   2018 Monthly Monitor Reports, at SEC-PostTrial-019882 (January), SEC-PostTrial-019808
(February), SEC-PostTrial-019914 (March), SEC-PostTrial-019930 (April), SEC-PostTrial-019946
(May), SEC-PostTrial-019962 (June), SEC-PostTrial-019978 (July), SEC-PostTrial-019994 (August)
78
   See PTX-2799, Contract Monitor Non-Compliance Findings: Offender Counts, September 2014–June
2017
79
   January 2018 Monthly Monitor Report, at SEC-PostTrial-019882; February 2018 Monthly Monitor
Report, at SEC-PostTrial-019898
80
   March 2018 Monthly Monitor Report, at SEC-PostTrial-019914


                                                                                                       20
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 24 of 62



       fingers,”81 a clear example of officers relying on inmates about how many are in a cell
       during count time.

77.    Notwithstanding, even during my inspection in October 2018, when I would expect the
       facility to be alert to this long-expressed concern and take steps to reduce its occurrence,
       one or more cells in nearly every pod I entered had the view into the cell blocked. I
       sometimes documented this in my notes:

                   •   1D, one cell had the view blocked
                   •   1B, 5 cells
                   •   3B, 6 cells
                   •   3C, 1 cell
                   •   3D, 2 cells
                   •   4B, 1 cell
                   •   5A, 3 cells
                   •   5D, 6 cells
                   •   6A, 1 cell
                   •   6C, 1 cell
                   •   6D, 1 cell

78.    If you can’t see into a cell and are simply taking the prisoner’s word for how many people
       are in the cell during a count, the total number of prisoner may add up but the opportunity
       to check on the prisoner’s welfare is missed.

         C. Inadequate Staffing Affects Prisoners’ Access to Medical Services

79.    Security staff are required to ensure the facility operates properly—including escorting
       prisoners to receive medical services. Similar to problems that were identified in 2016 the
       lack of security staff continues to interfere with prisoners’ ability to access other services.
       Based on a review of the 2018 Sick Call Log, there are numerous documented instances in
       January through September 2018 where a prisoner could not be taken to sick call due to an
       issue with custody escorts. The Sick Call Log shows that both general population and
       prisoners in segregation were unable to access medical services due to security staffing
       issues.82

         D. Insufficient Staffing Also Has Serious Negative Effects on the Provision of Basic
            Services to Prisoners in Segregation at EMCF

80.    MDOC policy requires that prisoners in segregation receive showers three times a week
       and exercise outside of the cell five days a week.83 In my first two reports in this case I

81
   July 2018 Monthly Monitor Report, at SEC-PostTrial-019978
82
   See e.g. 2018 Sick Call Log at CENT-POSTTRIAL-001184, CENT-POSTTRIAL-001194, CENT-
POSTTRIAL-001315, CENT-POSTTRIAL-001623, CENT-POSTTRIAL-001625, CENT-POSTTRIAL-
001636, CENT-POSTTRIAL-001755, CENT-POSTTRIAL-001788
83
   PTX-2078, MDOC SOP 19-01-01, Offender Segregation


                                                                                                      21
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 25 of 62



       criticized EMCF for failing to meet these requirements.84 For this report I did not receive
       documents for my review that would illustrate their current practice in as much depth as I
       was able for my earlier report. However, I did inspect EMCF segregation units when I was
       at the facility where the relevant records are attached to the front of each cell. I did not find
       any record that showed a prisoner had gotten more than two days of recreation per week,
       actually worse than my review in my December 2016 report where I documented that 16%
       of the time prisoners were getting the required five days. The records on the cell doors did
       show that prisoners were getting the required three showers, an improvement from the 41%
       of the time I described for showers in my December 2016 report.

81.    These numbers—twice a week for exercise and three times a week for showers—were also
       what the prisoners who were either in segregation or had recently been in segregation
       reported to me during my private interviews. While the improvement in showers to meet
       the policy requirement is noted, the lack of exercise five days a week is a violation of
       policy, as well as national and international correctional standards.85 In addition to the
       prisoner interviews, the segregation sheets hanging on each pod during my inspection tour
       corroborated the shower and recreation schedule that was reported by prisoners.

82.    In my opinion, the opportunity for exercise is being denied due to insufficient mandatory
       posts assigned to the segregation pods. As I discussed above, the Segregation Unit is labor
       intensive because it requires two officers to escort any prisoner out of his cell—even to the
       shower. Thus, until those pods are staffed appropriately, this violation is likely to continue
       and places prisoners in segregation at continued risk of harm.

         E. Understaffing is Also a Contributing Factor to EMCF Remaining a Prison that is
            Awash in Contraband, Including Weapons

83.    In my 2016 Report, I described the numbers of weapons present within EMCF as
       “extreme.”86 I wrote “[t]here were 742 weapons discovered at EMCF in the 19-month
       period, July 2014–January 2016. Taken as a simple average, that means that over 39
       weapons were discovered in EMCF per month over a nineteen-month period.”87 By the
       time of trial, in March 2018, evidence was presented that from January 2016–June 2017 the
       facility continued to recover weapons each month—an average of 35 weapons per month.88

84.    Based on my recent review of conditions at EMCF, the discovery of weapons continues to
       occur at EMCF at alarming rates. From January–August 2018 there were 438 weapons



84
   See Vail Report (2016), ¶¶ 159–160
85
   American Correctional Association Standard 4-4270; United Nations Standard Minimum Rules for the
Treatment of Prisoners (the Nelson Mandela Rules), 2015, Rule 23
86
   Vail Report (2016), ¶ 114
87
   Id. ¶ 116
88
   PTX-2805, MDOC Statistical Report Summary, September 2014–December 2016; PTX-2190 MDOC
Monthly Statistical Report July 2016–June 2017; JTX-43 MDOC Monthly Statistical Report July 2015–
June2016


                                                                                                     22
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 26 of 62



       discovered, or 54.8 each month at EMCF.89 That is a 71% increase, cause for serious
       concern and a level of weapons I have never seen in any other correctional facility.

85.    Moreover, as a review of facility Extraordinary Occurrence Reports shows, these weapons
       continue to be found throughout the facility.90

86.    In part these weapons discoveries can be attributed to an increased level of cell searches by
       EMCF. From July 2014–January 2016 there were an average of 595 random cell searches
       and 287 targeted cell searches each month.91 From January–August 2018 those searches
       were increased to an average of 1,104 random cell searches and about 649 targeted cell
       searches each month.92 It is commendable that EMCF is doing more searches and
       discovering weapons.

87.    But cell searches alone cannot solve the problem of weapons inside a prison facility,
       because it is the underlying and unsafe conditions at the prison that give rise to so many
       prisoners feeling the need to arm themselves with a weapon. In my experience as a
       practitioner and an expert, the extreme level of weapons reflects a prison population that
       does not believe that the staff can keep them safe. When there is not enough staff to
       consistently supervise the inmates when they are in the housing units, a fact well known by
       the prisoner population at EMCF, prisoners arm themselves.

88.    One Extraordinary Occurrence Report offers some insight into why prisoners may fear that
       staff will not protect them.93 On April 16, 2018, a prisoner was stabbed. He did not identify
       the attackers because he feared for his safety. The EOR does not indicate that staff
       undertook any efforts to review the camera footage to identify the prisoners who assaulted
       him and instead told him he had to return the housing unit. The EOR states he was placed
       in segregation pending investigation, but the documents attached to the EOR show that in
       fact, staff wrote up the prisoner for refusing housing when they tried to place him back in
       the same housing unit where he had just been assaulted. It was only after he refused
       housing, and received a written rule violation, that was he moved to segregation.

89.    Until EMCF appropriately increases the number of mandatory posts to ensure constant
       supervision of prisoners (and then actually staffs those mandatory posts consistently), it is
       likely that EMCF will remain awash in weapons, placing prisoners (and staff) at a

89
   MDOC Statistical Report, January–June 2018 at SEC-PostTrial-020040; MDOC Statistical Report,
July–August 2018 at SEC-PostTrial-020010
90
   See, e.g., 2018 Extraordinary Occurrence Reports, EMCF-18-0087 (sharpened metal objects found on
Unit 6); EMCF-18-0270 (weapons found on Unit 2); EMCF-18-0470 (sharpened instrument found on
prisoner in Medical)
91
   JTX-42, MDOC Monthly Statistical Report, at DEF-024386; JTX-43, MDOC Statistical Report July
2015–June 2016 at DEF-215933
92
   MDOC Statistical Report, January–June 2018 at SEC-PostTrial-020049 (This average was calculated
omitting the data from June 2018 which reflects 9,362 targeted searches because it appears to be an error
as it was nearly nine times the number of targeted searches conducted in the next highest month); MDOC
Statistical Report, July–August 2018 at SEC-PostTrial-020021
93
   April 16, 2018 Extraordinary Occurrence Report, EMCF-18-0285


                                                                                                       23
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 27 of 62



       substantial risk of harm. Indeed, I have been describing exactly this problem—of extreme
       numbers of weapons inside the facility—since 2014.94 Since that time, while the number of
       cell searches has increased, the numbers of weapons being found has not decreased
       (something that you would expect to see if prisoners were actually feeling safer). At the
       same time, what has not meaningfully changed since 2014 is the consistent understaffing of
       EMCF.

90.    The presence of so many weapons in a single prison creates great risk that they may be
       used. Given that so many are being discovered at EMCF, it is a clear indication that many
       prisoners do not feel safe and are ready to defend themselves if the situation arises.

         F. There Also Continues to be a High Rate of Assaults at EMCF

91.    Sometimes, in addition to a clear risk of harm being created by understaffing at EMCF,
       actual harm can and does occur. While fortunately, the rate of assaults appears to have
       decreased some since 2016, because of the factors described above, including the ever-
       presence of weapons inside the facility, the risk of such harm remains pervasive. Put
       differently, at EMCF, whether the actual assault rate goes up or down, the risk of assault
       remains constant—and high—for all of the reasons described above.

92.    According to the MDOC Monthly Reports, the rate of assaults at EMCF appears to have
       gone down from the rates in 2015 and 2016. The Defendant’s experts documented in their
       report the total number of assaults for 2015 was 154, or 12.8 per month. For 2016 the
       number of assaults went up for a total of 169 or 14.1 each month.95 My own calculations
       from the MDOC Monthly Reports indicate that for January–August 2018 (numbers for
       September were not provided) the total number of assaults for this 8-month period was 60,
       or 7.5 assaults per month.96

93.    While on its face this reduction in the number of assaults is a good thing, it is important to
       emphasize that that certainly does not mean that the risk of harm (i.e. the risk of being
       assaulted) at EMCF is reduced. The many factors I have described above, including an
       insufficient number and understaffing of mandatory posts, lack of direct supervision over
       prisoners, and extreme numbers of weapons inside the prison, all indicate that the risk of
       assault to a prisoner inside EMCF remains significant (even if, thankfully, the number of
       assaults that have actually occurred in 2018 is lower than in previous years).

94.    Moreover, on closer examination I am not sure that EMCF is accurately reporting the data
       on assaults in 2018. For example, on their monthly report for January 2018, EMCF reports
       that zero assaults occurred (with respect to the total number of assaults recorded with or
       without a weapon).97 However, a review of the EORs for January 2018 indicates that there


94
   See Vail Report (2014), ¶¶ 21, 62
95
    Dockery v. Hall, Expert Report of Ken McGinnis and Tom Roth (February 24, 2017), at 72
96
   MDOC Statistical Report January–June 2018, at SEC-PostTrial-020040; MDOC Statistical Report,
July–August 2018, at SEC-PostTrial-020009–10.
97
   Id.


                                                                                                    24
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 28 of 62



       were at least nine assaults that month.98 For the month of February 2018, EMCF reports
       that only one assault occurred (against staff, without a weapon, and that there were no other
       assaults with or without a weapon).99 But a review of the EORs for February 2018 reveals
       there were at least six assaults that month.100 And for the month of April 2018, EMCF
       reports there were no assaults with a weapon,101 but the EORs indicate there were at least
       two assaults with a weapon that month.102

95.    If these additional assaults were indeed reported on the monthly report, as they should have
       been, that would add another sixteen assaults that occurred from January–August 2018 for
       a total of 76, or a monthly average of 9.5 assaults per month. That is, of course, still a
       reduction from the assault levels in 2015 (12.8) and 2016 (14.1), but one that is less
       significant, and which calls to question the level of underreporting in EMCF’s assaults data
       (even leaving aside the fact that inside a prison facility, not all assaults will be detected).103
       If there are more assaults that were not properly reported on the monthly report, the total
       could be even higher.

96.    Overall, while the number of actual assaults at EMCF in 2018 is down from previous year,
       given the sources of risk that I have already discussed—including insufficient and
       understaffing of mandatory posts and extreme numbers of weapons—there is nothing
       preventing that number from increasing again in coming months and years. The risk of
       assault at EMCF remains significant and ever present.

         G. Recent Examples of Assaults at EMCF (Like Those Presented in My Previous
            Reports and at Trial) Demonstrate the Ongoing Harms That Can Result From
            Understaffing

97.    In my previous report and trial testimony, I described at length examples of assaults and
       other harms befalling prisoners as a result of inadequate staffing at EMCF.104 Those harms
       are ongoing at EMCF.

98.    On March 5, 2018, an officer entered Housing Unit 4A and discovered that a prisoner had
       been stabbed.105 The assault was then verified by looking at camera footage. That means
       the assault occurred in full view of the camera, and not in a cell, but it was not detected by

98
   See January 2018 Extraordinary Occurrence Reports, EMCF-18-0008-1 (Jan. 3, 2018); EMCF-18-0016
(Jan. 9, 2018); EMCF-18-0017 (Jan. 10, 2018); EMCF-18-0035 (Jan. 18, 2018); EMCF-18-0039 (Jan. 19,
2018); EMCF-18-0044 (Jan 22, 2018); EMCF-18-0053 (Jan. 25, 2018); EMCF-18-0057 (Jan. 28, 2018);
EMCF-18-0064 (Jan. 29, 2018)
99
   MDOC Statistical Report January–June 2018, at SEC-PostTrial-020040
100
    See February 2018 Extraordinary Occurrence Reports, EMCF-18-0070 (Feb. 2, 2018); EMCF-18-0082
(Feb. 6, 2018); EMCF-18-0089 (Feb. 7, 2018); EMCF-18-0094 (Feb. 8, 2018); EMCF-18-0125 (Feb. 15,
2018); EMCF-18-0141 (Feb. 22, 2018)
101
    MDOC Statistical Report January–June 2018, at SEC-PostTrial-020040
102
    See April 2018 Extraordinary Occurrence Reports, EMCF-18-0284 (April 16, 2018); EMCF-18-0285
(April 16, 2018)
103
    See Trial Tr. Vol. 3, 15:23–16:8 (March 6, 2018)
104
    See, e.g., Vail Report (2016), ¶¶ 94–97, 101, 109; Trial Tr. Vol. 3, at 22:12–39:9 (March 6, 2018)
105
    March 5, 2018 Extraordinary Occurrence Report, EMCF-18-0168


                                                                                                      25
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 29 of 62



       the officer in the picket, by officers assigned to supervise that housing unit, or by the
       officers in central control where the camera footage can be viewed. On that day there were
       only 2 floor officers assigned to supervise the 4 pods in Unit 4, and clearly, no officer was
       in or actually supervising Unit 4A when the assault occurred.106

99.    On September 1, 2018 a prisoner was stabbed multiple times in Unit 1A. I interviewed that
       prisoner during my recent inspection of EMCF. He described the event as taking place for
       several minutes before it was discovered. He was accused of owing money to one of the
       prison gangs. After a verbal confrontation he was assaulted by more than one prisoner and
       fought them on the upper tier of the Unit. The prisoner said he grabbed the fence that faces
       the dayroom and held on for about 5 minutes, but the assault was not detected during that
       period of time. The prisoner was then forced into a cell where several prisoners stabbed and
       beat him. He then fought his way out of the cell and back on to the tier and then he returned
       to his own cell. Recognizing he was having trouble breathing he made his way out of the
       cell and to the bottom floor dayroom of the unit and went to the window to get the attention
       of correctional staff. As the incident report describes, officers only then entered the unit
       and discovered that the prisoner was severely injured. He was taken on a stretcher to the
       medical unit where it was documented that he had been stabbed 6 times. He was then
       transported to an outside hospital for treatment.107 This event clearly went on for some time
       and was not detected by the officers assigned to supervise the floor of unit 1, by the picket
       officer or by the officers in central control where the cameras are displayed. Had there been
       1 officer assigned to each pod it is highly likely that this assault could have been detected
       much earlier or could have been prevented.

100. On April 16, 2018, two officers were escorting a restrained inmate from the shower back to
     his cell on Unit 5A when another inmate breached his cell door and stabbed the restrained
     inmate with a makeshift knife.108 The incident demonstrates that the problem of cell door
     locks not functioning properly at EMCF, which I described in my 2016 Report and at trial,
     continues to persist at the facility.109 It also shows that despite that known problem, officers
     are unable to spend the necessary time ensuring that each cell door is properly secured.
     That they cannot or do not do so is no surprise given that the task is a labor intensive one
     that would be difficult to perform given the understaffing of floor officer positions
     throughout the facility, and the volume of other tasks these officers have to perform each
     shift.110

106
    March 5, 2018 First Shift Roster, SEC-PostTrial-000091–000018
107
    September 1, 2018 Extraordinary Occurrence Report, EMCF-18-0570
108
    April 16, 2018 Extraordinary Occurrence Report, EMCF-18-0284
109
    Vail Report (2016), ¶¶ 56–65; Trial Tr. Vol. 3, at 6:21–7:2 (March 6, 2018); Trial Tr. Vol. 4, at 31:15–
32:1 (March 6, 2018).
110
    While the incident described in the EOR happened on Unit 5, which utilizes slider doors, the ability for
prisoners to make locks become unsecured exists throughout the facility. Indeed, multiple inmates shared
with me during my recent inspection that the security of the cell doors remains an on-going threat to their
safety. One prisoner, in a general population unit that utilizes a swing door, went so far as to demonstrate
for me how quickly and easily prisoners can breach security by manipulating their cell door locks: the
prisoner pulled a small piece of metal out of his pocket, placed it into the door jam, and opened his
secured cell door.


                                                                                                         26
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 30 of 62




101. On September 13, 2018 medical staff entered Unit 4A for a pill call, accompanied by
     correctional staff. A prisoner “ran to the unit door bleeding profusely from his head area.”
     One of the officers reported that the prisoner was bloody and “screaming to get him off the
     pod.” When asked, he identified the primary aggressor. After being taken to medical the
     prisoner was asked if anyone else was involved and he said there was but did not know the
     names. EMCF then viewed the video record and identified the other prisoners involved.
     The medical record shows the prisoner suffered multiple lacerations requiring over 20
     staples for his wounds.111 I interviewed this prisoner during my recent inspection of EMCF.
     He indicated that during this assault there were 3 officers in the bottom picket but none
     actually in the pod where he was assaulted. He told me the fight started in the cell but then
     moved into the dayroom and it attracted a group of other prisoners watching what was
     going on. The officers assigned to supervise the unit did not notice the assault until medical
     staff entered the unit for an unrelated pill call, nor did the picket officer or the officers in
     central control observe what was going on. Without officers regularly assigned to be in the
     unit, it is no surprise that assaults go undetected until after a serious incident occurs. This
     prisoner, like many others, told me he did not believe he is safe at EMCF.

102. These events illustrate the limitations of relying on the picket officers or the officers in
     central control (where the cameras can be viewed) to provide the necessary constant
     supervision over prisoners. During my most recent inspection of EMCF I had the
     opportunity to enter the pickets in some of the housing units, including the Unit 1 picket.
     From that picket you cannot see into each pod (there are a few blind spots, primarily of the
     doors leading out of the pod and by the stairwells on the pods) without getting up from the
     desk and approaching the window for each individual pod. This cannot be a constant
     occurrence, as the picket officer needs to stay near the desk to open multiple doors that they
     control from the desk and maintain their written log. According to Warden Shaw and my
     own observation, there is no video display in the pickets, except for one screen in Unit 5
     (which I also inspected), which means that the picket officer can only rely on their own
     visual observation to detect and prevent assaults (a task, which the above examples
     confirm, is an impossible one without additional floor officer supervision in the living units
     themselves).

103. The cameras for the housing units are displayed in central control where there are two
     officers assigned on the day and evening shifts. Central control is the hub of the facility and
     the duties of those posts can make those officers very busy. I also had the opportunity to
     inspect central control with the Warden. Cameras displayed in central control include one
     for each pod of each housing unit, one for each recreation area attached to the housing
     units, cameras that show the hallways of the prison, a camera for the front gate and at least
     four perimeter cameras. These cameras are fixed unless an officer in control detects some
     action, and although the camera’s fixed position views most of the pod, there are
     significant blind spots on each pod that the camera cannot observe from its fixed position.
     While the observation provided by the officers in the pickets and in central control are
     important, there is no way they can regularly, routinely or consistently monitor what is
     going on in the housing units. Floor officers must be in those units to properly supervise the
111
      September 13, 2018 Extraordinary Occurrence Report, EMCF-18-0588


                                                                                                  27
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 31 of 62



         prisoner population.

         VII. CONCLUSION AND RECOMMENDATIONS

104. Based on my nearly four-year study of EMCF, I am convinced the prisoners housed at
     EMCF face a substantial risk of harm on a daily basis. It has been, and remains, a very
     dangerous prison. While some improvements have been made over the last four years—
     including, in addition to what I have already mentioned in this report, that the facility
     appears cleaner and seems to offer more (though still not enough) structured programming
     to prisoners—the improvements that have been made do not address the core safety and
     security problems at the prison. Staffing remains woefully deficient, weapons remain
     pervasive, and the culture of the staff permits them to not provide constant supervision over
     the prisoners. Until these problems are addressed, the risk of harm to prisoners at EMCF
     will remain substantial.

105. I fear for the future of the facility unless systemic and fundamental changes occur. The
     most critical need is to increase the staffing and change the way that the prisoners are
     supervised. Below, I offer some modest recommendations of necessary steps that must be
     taken in this regard. While more will certainly need to be done to improve the overall
     safety and security picture at EMCF, adoption of these three recommendations would result
     in EMCF taking a massive step forward in the direction of reducing the risk of harm to the
     prisoners it houses.

Recommendation 1: EMCF should be directed to conduct a comprehensive staffing
analysis performed by independent outside experts

106. Insufficient correctional officer staffing is at the root of many of the problems at EMCF.
     The staffing levels for EMCF were established in 2012 and, according to MDOC itself, it is
     not known what those levels were based on.112 There is no evidence that a staffing analysis
     was ever conducted to determine the staffing levels for EMCF, and it is equally clear that
     MDOC has not made any recent attempt to do so.113 It is my strong recommendation that
     the Court direct that such an analysis occur. Staffing analysis experts who are not beholden
     to the Defendants or the Plaintiffs should be selected to perform such an analysis.

107. As I referenced earlier in this report, the United State Department of Justice, National
     Institute of Corrections provides training in staffing analysis and has published a related
     manual. Utilizing experts who have been trained by NIC to conduct a staffing analysis by
     authorities from outside the jurisdictions is a common practice in prison systems
     throughout the country and should be employed by MDOC for EMCF. Ultimately MDOC
     is responsible for the safety and security of prisoners at EMCF and it is within their
     authority and responsibility to direct such an analysis occur. However, there is nothing in
     the record that indicates they have done so or plan to do so.

108. Performing a staffing analysis is a complex undertaking. It involves an on-site inspection,

112
      Trial Tr. Vol. 13, at 116:11–119:19 (March 13, 2018)
113
      Id.


                                                                                               28
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 32 of 62



       access to the facility written materials and records as well as interviews with line staff and
       administrators. A summary from the NIC manual further describes the areas that must be
       considered to determine the appropriate staffing levels for an individual facility.

                At the facility level the analyst has to become familiar with the role
                the facility plays in the agency. This requires a review of the
                facility’s mission statement, organizational chart, the number and
                types of inmates housed there, the configuration of the facility’s
                physical plant and grounds, the layout of the housing unit, its
                policies and procedures, the facility’s unique operation and
                activities and programs, its budget, its staffing issues, its current
                staffing plan and its current shift relief factor. Any recent facility-
                specific changes or facility-specific court orders are likely to affect
                the staffing as well. The analyst’s role requires considerable
                reviewing of documents in addition to discussion of the facility’s
                current circumstances.

109. I have consistently opined about the need for a staffing analysis at EMCF, but I have only
     focused on the need to increase the number of officers in housing units. Indeed, in the
     context of this litigation, my ability to do more was not possible given that full and
     unrestricted access to the facility (and the ability to interview its staff) was not permitted.
     As a result, I limited my own recommendation of increasing correctional officer staffing in
     the housing units to the immediately obvious—and critical to resolve—problem that EMCF
     simply does not have enough floor officers to adequately supervise prisoners.

110. A staffing analysis will need to take a much more comprehensive look at all correctional
     staff at the facility, including officers not assigned to the living units and correctional
     supervisors. They will also take a look at the “relief factor” that drives overall staffing at
     EMCF. The relief factor takes into account how many staff it takes to fill a particular post.
     For example, it usually takes between 5 to 5.4 people to staff a single 24-hour a day, 7-day
     a week post. If that factor is off, it can result in significant differences in the overall facility
     staffing level. The relief factor takes into account things like regular days off, annual leave,
     sick leave, military leave, and training needs in determining the precise number.114

111. Once a qualified consultant is identified, it is likely that the analysis could be completed in
     a matter of weeks or at most a couple of months,

Recommendation 2: Consistent with the floor officer staffing recommendation I described
above, EMCF must immediately revise its polices and post orders such that they are able to
provide direct supervision to prisoners in the housing units (1 floor officer per pod in
General Population units, and 2 floor officers per pod in Close Custody/Segregation units)

112. My second recommendation is that EMCF immediately revise their policies and post orders

114
  The relief factor at EMCF for a 24-four hour a day, 7 day a week post is calculated as 4.71, well below
what I have seen in other jurisdictions. But until there is a close study of the actual records of EMCF by a
qualified staffing analysis expert, we can’t know for certain.


                                                                                                         29
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 33 of 62



       so that officers are required to position themselves to actually keep their eyes on what is
       going on in the living units. There needs to be one officer assigned to each pod in the
       general population units and two assigned to each pod housing segregation or close custody
       inmates. It is critical that changes take place as soon as possible. In the interim before a
       staffing analysis is completed, EMCF should put more officers in the living units, as I have
       recommended in my report, and expect those officers to stay in the units and supervise the
       prisoners.

113. As I said in my 2016 report and during trial testimony,115 I strongly recommend that
     correctional officers at EMCF be deployed in a direct supervision model—a change that
     would not require any extensive or expensive changes to the physical plant of the facility to
     accomplish. Direct supervision requires that the officers remain in the pods where they
     inmates are housed. Their consistent presence and enforcement of normative rules and
     being available to meet the needs of individual inmates is a long-standing corrections
     practice proven to be effective in lowering levels of violence in correctional institutions.

114. In an extensive review of the effectiveness of the direct supervision model Dr. Richard
     Wener offers the following summary:

                The direct supervision system of correctional management and
                design was first used in adult detention facilities in 1974. Since then,
                it has been adopted by hundreds of prisons and jails an accepted as
                best practice by professional associations and accrediting
                organizations in corrections. Research assessing its success has
                taken the form of detailed case studies, comparisons among different
                facilities, and comparisons within the same facility or system over
                time. Overall, reports have been consistent in finding that direct
                supervision has led to reduced assaults and other serious incidents,
                and lower costs.116
.
115. MTC is capable of making the transition to an expectation that officers stay on their
     assigned posts to provide direct supervision to prisoners. MTC used to operate the Walnut
     Grove Correctional Facility. I became involved in DePriest v. Walnut Grove Correctional
     Authority, et al., which resulted in a Consent Decree regarding Walnut Grove, in the fall of
     2013. In my first report for that case, I was critical of the practice of not expecting
     correctional officers to be in the units where the inmates live.117 After two riots occurred at
     the facility resulting in serious injuries to over a dozen inmates in 2014, by the fall of 2015,
     MTC had accepted this advice and instructed their officers to stay on their posts in the



115
    Vail Report (2016), ¶ 103; Trial Tr. Vol. 3, at 70:6–71:8 (March 6, 2018); Trial Tr. Vol. 5, at 34:9–14
(March 7, 2018)
116
    Effectiveness of the Direct Supervision of Correctional Design and Management: A Review of the
Literature, Dr. Richard Wener, NYU, Criminal Justice and Behavior, Volume 33, No 3, June 2006
117
    DePriest. et al v. Walnut Grove Correctional Authority et al, Case No. 3:10-cv-0663, Dkt. No. 100
Expert Report of Eldon Vail (March 14, 2014), at 7


                                                                                                         30
      Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 34 of 62



       living units (in addition to increasing overall mandatory staffing for the facility).118 MTC
       continues to resist this recommendation at EMCF. Until that changes, EMCF will remain a
       very dangerous prison with an ongoing risk of harm to the prisoners who are housed at that
       facility.

Recommendation 3: The Court should appoint an independent monitor to oversee changes
at EMCF, including an immediate increase of floor officer staffing, as well as the longer-
term shift towards direct supervision based on the completion of a comprehensive staffing
analysis

116. MDOC has not demonstrated the capacity to forcefully support the findings of their own
     monitor and demand change at EMCF. And I am not confident that MDOC or MTC have
     the capacity to implement the recommendations I am making in this report. First, I am not
     confident MDOC allow an unbiased staffing analysis to take place and to see that the result
     of the analysis is implemented successfully. Second, I am even less confident that they
     possess the capacity to properly train and then oversee what it means to implement a direct
     supervision model in their housing units, most of which are full of prisoners who suffer
     from some level of mental illness. It is a much different skill set to actually supervise an
     inmate population, especially one with high levels of mentally ill persons, without proper
     monitoring and training, than what is their current practice. Direct supervision for prison
     housing units is not a new concept in corrections; it has been around for decades. If you are
     not experienced with it, it can sound scary and dangerous. But the research and experience
     of corrections professionals has shown it is actually safer. For it to be implemented
     successfully, it would require a court-appointed monitor from outside MTC or MDOC who
     is familiar with the practice. That court-appointed monitor could also assist EMCF with the
     multitude of basic custody problems that I have raised in this report, and the others I have
     written, that seem imbedded in the current operation of this troubled facility. Without
     outside monitoring, I fear the facility will continue going on as it has for the last several
     years, placing prisoners at significant risk of serious harm.




118
    In June 2015, the Court entered an Order that the Consent Decree would remain in effect because of
ongoing violations related to safety and security. See DePriest v. Walnut Grove Correctional Authority et
al., Case No, 3:10-cv-663, Dkt No. 170 (June 11, 2015)


                                                                                                       31
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 35 of 62




 Respectfully Submitted:




 _______________________
 Eldon Vail




                                                                         32
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 36 of 62




                        Exhibit 1
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 37 of 62




ELDON VAIL
1516 8th Ave SE
Olympia, WA. 98501
360-349-3033
Nodleliav@comcast.net



WORK HISTORY

   Nearly 35 years working in and administering adult and juvenile institutions, and
   probation and parole programs, starting at the entry level and rising to Department
   Secretary. Served as Superintendent of 3 adult institutions, maximum to minimum
   security, male and female. Served as Secretary for the Washington State Department
   of Corrections (WADOC) from 2007 until 201l.

   !   Secretary                        WADOC                                 2007-2011
   !   Deputy Secretary                 WADOC                                 1999-2006
   !   Assistant Deputy Secretary       WADOC                                 1997-1999
   !   Assistant Director for Prisons   WADOC                                 1994-1997
   !   Superintendent                   McNeil Island Corrections Center      1992-1994
   !   Superintendent                   WA. Corrections Center for Women      1989-1992
   !   Correctional Program Manager     WA. Corrections Center                1988
   !   Superintendent                   Cedar Creek Corrections Center        1987
   !   Correctional Program Manager     Cedar Creek Corrections Center        1984-1987
   !   Juvenile Parole Officer          Division of Juvenile Rehabilitation   1984
   !   Correctional Unit Supervisor     Cedar Creek Corrections Center        1979-1983
   !   Juvenile Institution Counselor   Division of Juvenile Rehabilitation   1974-1979

SKILLS AND ABILITIES

   !   Ability to analyze complex situations, synthesize the information and find
       practical solutions that are acceptable to all parties.

   !   A history of work experience that demonstrates how a balance of strong security
       and robust inmate programs best improves institution and community safety.

   !   Leadership of a prison system with very little class action litigation based on
       practical knowledge that constitutional conditions are best achieved through
       negotiation with all parties and not through litigation.

   !   Extensive experience as a witness, both in deposition and at trial.

   !   Experience working with multiple Governors, legislators from both political
       parties, criminal justice partners and constituent groups in the legislative and
       policymaking process.




                                               1
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 38 of 62



   !   Skilled labor negotiator for over a decade. Served as chief negotiator with the
       Teamsters and the Washington Public Employees Association for Collective
       Bargaining Agreements. Chaired Labor Management meetings with Washington
       Federation of State Employees.

HIGHLIGHTS OF CAREER ACCOMPLISHMENTS

   !   Reduced violence in adult prisons in Washington by over 30% during my tenure
       as Secretary and Deputy Secretary even though the prison population became
       much more violent and high risk during this same time period.

   !   Long term collaboration with the University of Washington focusing on
       improving treatment for the mentally ill in prison and the management of
       prisoners in and through solitary confinement.

   !   Implemented and administered an extensive array of evidence based and
       promising programs:

          o   Education, drug and alcohol, sex offender and cognitive treatment programs.

          o   Implemented sentencing alternatives via legislation and policy, reducing the
              prison populations of non-violent, low risk offenders, including the Drug
              Offender Sentencing Alternative and, as the Secretary, the Parenting Sentencing
              Alternative.    http://www.doc.wa.gov/corrections/justice/sentencing/parenting-
              alternative.htm

          o   Pioneered extensive family based programs resulting in reductions in use of force
              incidents and infractions, as well as improved reentry outcomes for program
              participants.

          o   Established Intensive Treatment Unit for mentally ill inmates with behavioral
              problems.

          o   Established step down programs for long-term segregation inmates resulting in
              significant reduction in program graduate returns to segregation.

   !   Initiated the Sustainable Prisons Project
       http://blogs.evergreen.edu/sustainableprisons/

   !   Improved efficiency in the agency by administrative consolidation, closing 3 high
       cost institutions and eliminating over 1,200 positions. Housed inmates safely at
       lowest possible custody levels, also resulting in reduced operating costs.

   !   Increased partnerships with non-profits, law enforcement and community
       members in support of agency goals and improved community safety.

   !   Resolved potential class action lawsuit regarding religious rights of Native
       Americans.


                                             2
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 39 of 62



       http://seattletimes.nwsource.com/html/opinion/2015464624_guest30galanda.html

   !   Successful settlement of the Jane Doe class action law suit, a PREA case
       regarding female offenders in the state’s prisons for women.

   !   Led the nation’s corrections directors to support fundamental change in the
       Interstate Compact as a result of the shooting of 4 police officers in Lakewood,
       WA.

   !   Dramatically improved media relations for the department by being aggressively
       open with journalists, challenging them to learn the difficult work performed by
       corrections professionals on a daily basis.

EDUCATION AND OTHER BACKGROUND INFORMATION

   !   Bachelor of Arts - The Evergreen State College, Washington – 1973

   !   Post graduate work in Public Administration - The Evergreen State College,
       Washington - 1980 and 1981

   !   National Institute of Corrections and Washington State Criminal Justice Training
       Commission - various corrections and leadership training courses

   !   Member of the American Correctional Association

   !   Associate member, Association of State Correctional Administrators (ASCA)

   !   Guest Speaker, Trainer and Author for the National Institute of Corrections (NIC)

   !   Instructor for Correctional Leadership Development for the National Institute of
       Corrections

   !   Author of Going Beyond Administrative Efficiency—The Budget Crisis in the
       State of Washington, published in Topics of Community Corrections by NIC,
       2003

   !   Consultant for Correctional Leadership Competencies for the 21st Century, an
       NIC publication

   !   Consultant for Correctional Health Care Executive Curriculum Development, an
       NIC training program, 2012

   !   Commissioner, Washington State Criminal Justice Training Commission 2002-
       2006, 2008-2011

   !   Member, Washington State Sentencing Guidelines Commission 2007-2011



                                           3
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 40 of 62



   !   Advisory Panel Member, Correctional Technology—A User’s Guide

   !   Co-chair with King County Prosecutor Dan Satterberg, Examining the Tool Box:
       A Review of Supervision of Dangerous Mentally Ill Offenders
       http://www.kingcounty.gov/depts/prosecutor/news-media-center/reports.aspx

   !   Guest lecturer on solitary confinement, University of Montana Law School in
       2012

   !   On retainer for Pioneer Human Services from July 2012 - July 2013

   !   On retainer for BRK Management Services from September 2012 – April 2013

   !   Guest Editorial, Seattle Times, February 22, 2014
       http://www.seattletimes.com/opinion/guest-opinions-should-washington-state-
       abolish-the-death-penalty/

   CURRENT ACTIVITIES

   !   Serve on the Board of Advisors for Huy, a non-profit supporting Native American
       Prisoners

   !   Serve on the Board of Directors for HEAL for Reentry, a non-profit supporting
       Native Americans’ transition to the community from prison

   !   Retained as an expert witness or correctional consultant in the following:

          o Mitchell v. Cate
                  No. 08-CV-1196 JAM EFB
                  United States District Court, Eastern District of California,
                  Declarations, March 4, 2013, May 15, 2013 and June 7, 2013
                  Deposed, July 9, 2013
                  Case settled, October 2014

          o Parsons, et al v. Ryan
                  No. CV 12-06010 PHX-NVW
                  United States District Court of Arizona
                  Declarations and reports, November 8, 2013,
                  January 31, 2014, February 24, 2014, September 4, 2014
                  Deposed, February 28, 2014 and September 17, 2014
                  Case settled, October 2014

          o Ananachescu v. County of Clark
                 No. 3:13-cv-05222-BHS
                 United States District Court, Western District of Tacoma
                 Case settled, February 2014



                                            4
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 41 of 62



         o Gifford v. State of Oregon
                  No. 6:11-CV-06417-TC
                  United States District Court, For the District of Oregon,
                  Eugene Division,
                  Expert report, March 29, 2013
                  Case settled, May 2013

         o Coleman, et al v. Brown, et al
                 No. 2:90-cv-0520 LKK JMP P
                 United State District Court, Eastern District of California,
                 Declarations, March 14, 2013, May 29, 2013, August 23, 2013 and
                 February 11, 2014
                 Deposed, March 19, 2013 and June 27, 2013
                 Testified, October 1, 2, 17 and 18, 2013

         o Peoples v. Fischer
                  No. 1:11-cv-02694-SAS
                  United States District Court, Southern District of New York
                  Interim settlement agreement reached February 19, 2014
                  Case settled, March 2016
                  Continuing assignment monitoring for the Plaintiffs’

         o Dockery v. Hall
                 No. 3:13-cv-326 TSL JMR
                 United States District Court for the Southern District of
                 Mississippi, Jackson Division
                 Reports, June 16, 2014, December 29, 2016 and
                 March 23, 2017
                 Deposed, April 7, 2017
                 Testified March 5-7, 2018

         o C.B., et al v. Walnut Grove Correctional Authority, et al
                   No. 3:10-cv-663 DPS-FKB,
                   United States District Court for the Southern District of
                   Mississippi, Jackson Division
                   Memo to ACLU and Southern Poverty Law Center,
                   March 14, 2014, filed with the court
                   Reports, August 4, 2014 and February 10, 2015
                   Testified, April 1, 2 and 27, 2015

         o Graves v. Arpaio
                 No. CV-77-00479-PHX-NVW,
                 United States District Court of Arizona
                 Declarations, December 15, 2013, April 1, 2016,
                 December 22, 2017, February 9, 2018 and October 22, 2018
                 Testified, March 5, 2014



                                          5
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 42 of 62



         o Wright v. Annucci, et al
                 No. 13-CV-0564 (MAD)(ATB)
                 United States District Court, Northern District of New York
                 Reports, April 19, 2014 and December 12, 2014
                 Testified, February 13, 2017

         o   Corbett v. Branker
                   No. 5:13 CT-3201-BO
                   United States District Court, Eastern District of North Carolina,
                   Western District
                   Special Master appointment November 18, 2013
                   Expert Report, January 14, 2014
                   Testified, March 21, 2014

         o Fontano v. Godinez
                 No. 3:12-cv-3042
                 United States District Court, Central District of Illinois,
                 Springfield Division
                 Report, August 16, 2014
                 Testified June 29, 2016
                 Case settled June 30, 2016

         o Atencio v. Arpaio
                  No. CV12-02376-PHX-PGR
                  United States District Court of Arizona
                  Reports, February 14, 2014 and May 12, 2014
                  Deposed, July 30, 2014
                  Case settled, March 2018

         o Larry Heggem v. Snohomish County
                  No. CV-01333-RSM
                  United States District Court,
                  Western District of Washington at Seattle
                  Report, May 29, 2014
                  Deposed, June 27, 2014

         o Disability Rights, Montana, Inc. v. Richard Opper
                  No. CV-14-25-BU-SHE
                  United State District Court for the District of Montana,
                  Butte Division

         o Doe v. Michigan Department of Corrections
                  No. 5:13-cv-14356-RHC-RSW
                  United States District Court, Eastern District of Michigan,
                  Southern Division
                  Declaration, September 12, 2018



                                          6
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 43 of 62



         o Padilla v. Beard, et al
                  Case 2:14-at-00575
                  United States District Court, Eastern District of California,
                  Sacramento Division
                  Declaration, February 26, 2016
                  Deposed June 3, 2016
                  Testified April 19, 2017
                  Case settled, April 24, 2017

         o Braggs, et al v. Dunn, et al
                 No. 2:14-cv-00601-WKW-TFM
                 United States District Court, Middle District of Alabama
                 Declarations, September 3, 2014, April 29, 2015,
                 June 3, 2015
                 Expert Report, July 5, 2016
                 Declarations, February 9, 2017 and October 19, 2017
                 Expert Report, July 1, 2018
                 Deposed August 21, 2016
                 Testified, December 22, 2016, January 4, February 21, December
                 5, 2017, February 13, 2018 and October 23, 2018

         o Sassman v. Brown
                 No. 2:14-cv-01679-MCE-KJN,
                 United States District Court, Eastern District of California,
                 Sacramento Division
                 Declaration, August 27, 2014, Report, December 5, 2014
                 Deposed, December 15, 2014

         o Robertson v. Struffert, et al
                  Case 4:12-cv-04698-JSW
                  United States District Court, Northern District of California
                  Declaration, March 16, 2015
                  Deposed May 4, 2015
                  Case settled, October 2015

         o Commonwealth of Virginia v. Reginald Cornelius Latson
                Case No: GC14008381—00
                General District Court of the County of Stafford
                Report, January 12, 2015
                Pardon granted

         o Flores v. United States of America
                   Civil Action No 14-3166
                   United States District Court, Eastern District of New York
                   Report, August 14, 2015




                                          7
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 44 of 62



         o Latson v. Clarke
                  No. 1:16-cv-00447-GBL-MSN
                  United States District Court, Eastern District of Virginia
                  Reports, November 16, 2016 and January 6, 2017
                  Deposed, December 13, 2016
                  Case settled, May 2, 2017

         o Latson v. Clarke
                  Civil No. 1:16-cv-00039
                  United States District Court, Western District of Virginia,
                  Abingdon Division
                  Report, September 29, 2017
                  Deposed, December 28, 2017

         o Star v. Livingston
                    Case No: 4:14-cv-03037
                    United States District Court, Southern District of Texas,
                    Houston Division
                    Reports, March 3, 2015 and October 12, 2016
                    Case settled, March 2018

         o Doe v. Kelly
                   Case 4:15-cv-00250-DCB
                   United States District Court for the District of Arizona
                   Reports, December 4, 2015, March 10, 2016,
                   September 23, 2017 and November 20, 2017
                   Testified, November 14, 2016

         o Redmond v. Crowther
                 Civil No. 2:13-cv-00393-PMW
                 United States District Court, Central Division,
                 State of Utah
                 Report, April 28, 2015
                 Deposed, July 28, 2015

         o Cole v. Livingston
                   Civil Action No. 4:14-cv-1698
                   United States District Court, Southern District of Texas,
                   Houston Division
                   Reports, August 5, 2015 and April 28, 2017
                   Deposed, December 2, 2015
                   Testified, June 20, 2017
                   Case settled, March 2018




                                          8
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 45 of 62



         o Fant v. The City of Ferguson
                   Case No. 415-cv-00253 E.D. MO
                   United States District Court, Eastern District of Missouri
                   Report, January 8, 2016

         o State of Arizona, Appellee, v. Pete J. Van Winkle, Appellant
                    No. CR–09–0322–AP
                   Testified, March 28, 2016

         o Rasho v. Godinez
                  Civil Action No. 07-CV-1298
                  United States District Court, Central Division of Illinois,
                  Peoria Division
                  Case settled, December 2015

         o Morgal v. Williams
                  No. CV 12-280-TUC-CKJ
                  United States District Court for the District of Arizona
                  Report, February 1, 2016
                  Deposed, February 25, 2016

         o Sacramento County Sheriff
                 Retained by Sacramento County Sheriff to evaluate housing units
                 in the Sacramento County jails, including maximum custody,
                 segregation and protective custody
                 Report, June 27, 2016

         o Community Legal Aid Society, Inc. v. Robert M. Coupe
                Case No. 1:15-cv-00688
                United States District Court for the District of Delaware
                Report, March 31, 2016
                Case settled, August 2016

         o C-Pod Inmates of Middlesex County Adult Correction Center, et al. v.
            Middlesex County
                    Civil Action No. 15-7920 (PGS)
                     United States District Court for the District of New Jersey
                     Report, July 29, 2016

         o Williams v. Snohomish County
                  Case No. 15-2-22078-1 SEA
                  Superior Court for the State of Washington, King County

         o P.D. v. Middlesex County
                   Case No. MID-L-3811-14
                   Superior Court of New Jersey
                   Report, July 29, 2016


                                          9
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 46 of 62



         o Gould v. State of Oregon, et al
                   Case No. 2:15-cv-01152-SU
                   United States District Court for the District of Oregon
                   Case settled, October 2016

         o Johnson v. Mason County
                  NO. 3:14-cv-05832-RBL
                  United States District Court, Western District of Washington at
                  Tacoma
                  Declaration, April 5, 2016
                  Deposed, October 26, 2016
                  Case settled, March 2017

         o United States Department of Justice
                   Retained by DOJ to join a team investigating conditions for
                   LGBT inmates including sexual harassment, sexual abuse and
                   sexual assaults by inmates and staff in the Georgia Department of
                   Corrections
                   Report, October 2016

         o Daniel Evans v. Management and Training Corporation, et al
                   NO. 3:15-cv-770-DPJ-FKB
                  United States District Court, Southern District of Mississippi,
                  Northern Division
                  Report, October 17, 2016
                  Case settled, January 2017

         o Webb v. Collier
                  Civil Action NO. 6:13cv711
                  United States District Court, Eastern District of Texas,
                  Tyler Division
                  Report, March 13, 2017
                  Deposed, May 5, 2017
                  Case settled, March 2018

         o Holbron v. Espinda
                  Civil No. 16-1-0692-04 RAN
                  Circuit Court of the First Circuit, State of Hawai’i
                  Reports, February 1, 2017 and November 20, 2017
                  Testified, December 20, 2017

         o Carruthers v. Israel
                  Case No. 76-6086-civ-Middlebrooks
                  United States District Court, Southern District of Florida




                                        10
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 47 of 62



         o Dahl v. Mason County
                   Case 3:16-cv-05719
                   United States District Court, Western District of Washington at
                   Tacoma
                   Report, August 21, 2017, Declaration, December 4, 2017
                   Case settled, August 2018

         o Adams, James, Hudson v. Livingston
                  Civil Action No. 4:14-cv-03326
                  United States District Court, Southern Division of Texas
                  Houston Division
                  Report, June 15, 2017
                  Case settled, March 2018

         o Ashker v. Governor of the State of California, et al
                  Case No. 4:09 CV 05796 CW
                  United States District Court, Northern District of California,
                  Oakland Division
                  Declaration, December 6, 2017

         o Togonidze v. Livingston
                  Civil Action No. 3:13-cv-229
                  United States District Court, Southern District of Texas,
                  Galveston Division
                  Report, October 3, 2017
                  Case settled, March 2018

         o Martone v. Livingston
                  Civil Action No 4:13-CV-3369
                  United States District Court, Southern Division of Texas,
                  Houston Division
                  Case settled, March 2018

         o   Cody v. City of St. Louis
                    Case 4:17-cv-02707-AGF
                    United States District Court, Eastern District of Missouri,
                    Eastern Division
                    Affidavit, August 30, 2018

         o   Davis v. Baldwin
                    Case No. 3:16-cv-600
                    United States District Court, Southern Division of Illinois




                                         11
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 48 of 62



         o   Sabata v. Nebraska Department of Correctional Services
                    Case No. 4:17-CV-3107
                    United States District Court for the State of Nebraska
                    Report, August 24, 2018




                                        12
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 49 of 62




                        Exhibit 2
  Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 50 of 62



              Exhibit 2: Documents Considered in Forming Expert Opinions



Shift Rosters [SEC-PostTrial-000001 – SEC-PostTrial-00748; SEC-PostTrial-020051 – SEC-
PostTrial-020251]

      1.   January 1-7, 2018
      2.   February 18-24, 2018
      3.   March 1-31, 2018
      4.   April 15-21, 2018
      5.   May 20-26, 2018
      6.   June 1-30, 2018
      7.   July 1-7, 2018
      8.   August 12-18, 2018

Trial Testimony

   1. Volume 2 (March 5, 2018)
   2. Volume 3 (March 6, 2018)
   3. Volume 4 (March 6, 2018)
   4. Volume 5 (March 7, 2018)
   5. Volume 6 (March 7, 2018)
   6. Volume 7 (March 8, 2018)
   7. Volume 8 (March 8, 2018)
   8. Volume 12 (March 13, 2018)
   9. Volume 13 (March 13, 2018)
   10. Volume 14 (March 14, 2018)
   11. Volume 15 (March 14, 2018)
   12. Volume 17 (March 15, 2018)
   13. Volume 18 (March 16, 2018)
   14. Volume 21 (March 20, 2018)
   15. Volume 22 (March 20, 2018)
   16. Volume 25 (March 22, 2018)
   17. Volume 26 (March 22, 2018)
   18. Volume 31 (April 2, 2018)
   19. Volume 32 (April 2, 2018)
   20. Volume 33 (April 3, 2018)
   21. Volume 36 (April 5, 2018)
   22. Volume 37 (April 5, 2018)
   23. Volume 38 (mislabeled as Volume 40) (April 9, 2018)



                                            2
  Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 51 of 62



Extraordinary Occurrence Reports and Use of Force Reports

   1. EMCF-18-0001
   2. EMCF-18-0002
   3. EMCF-18-0006
   4. EMCF-18-0007
   5. EMCF-18-0008
   6. EMCF-18-0008-1
   7. EMCF-18-0009
   8. EMCF-18-0009-1
   9. EMCF-18-0010
   10. EMCF-18-0011
   11. EMCF-18-0012
   12. EMCF-18-0013
   13. EMCF-18-0015
   14. EMCF-18-0016
   15. EMCF-18-0017
   16. EMCF-18-0018
   17. EMCF-18-0019
   18. EMCF-18-0020
   19. EMCF-18-0021
   20. EMCF-18-0024
   21. EMCF-18-0026
   22. EMCF-18-0027
   23. EMCF-18-0028
   24. EMCF-18-0032
   25. EMCF-18-0033
   26. EMCF-18-0034
   27. EMCF-18-0035
   28. EMCF-18-0036
   29. EMCF-18-0038
   30. EMCF-18-0039
   31. EMCF-18-0040
   32. EMCF-18-0041
   33. EMCF-18-0042
   34. EMCF-18-0043
   35. EMCF-18-0044
   36. EMCF-18-0045
   37. EMCF-18-0046
   38. EMCF-18-0047
   39. EMCF-18-0048
   40. EMCF-18-0049
   41. EMCF-18-0050
   42. EMCF-18-0051
   43. EMCF-18-0052
   44. EMCF-18-0053
   45. EMCF-18-0054

                                         3
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 52 of 62



46. EMCF-18-0055
47. EMCF-18-0057
48. EMCF-18-0058
49. EMCF-18-0059
50. EMCF-18-0064
51. EMCF-18-0065
52. EMCF-18-0066
53. EMCF-18-0067
54. EMCF-18-0068
55. EMCF-18-0069
56. EMCF-18-0070
57. EMCF-18-0071
58. EMCF-18-0072
59. EMCF-18-0073
60. EMCF-18-0074
61. EMCF-18-0077
62. EMCF-18-0077-1
63. EMCF-18-0078
64. EMCF-18-0079
65. EMCF-18-0080
66. EMCF-18-0081
67. EMCF-18-0082
68. EMCF-18-0083
69. EMCF-18-0084
70. EMCF-18-0084-1
71. EMCF-18-0085
72. EMCF-18-0086
73. EMCF-18-0087
74. EMCF-18-0089
75. EMCF-18-0090
76. EMCF-18-0092
77. EMCF-18-0093
78. EMCF-18-0094
79. EMCF-18-0096
80. EMCF-18-0099
81. EMCF-18-0101
82. EMCF-18-0102
83. EMCF-18-0105
84. EMCF-18-0106
85. EMCF-18-0107
86. EMCF-18-0108
87. EMCF-18-0108-1
88. EMCF-18-0109
89. EMCF-18-0110
90. EMCF-18-0111
91. EMCF-18-0112


                                  4
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 53 of 62



92. EMCF-18-0113
93. EMCF-18-0114
94. EMCF-18-0115
95. EMCF-18-0115-1
96. EMCF-18-0118
97. EMCF-18-0120
98. EMCF-18-0121
99. EMCF-18-0122
100.     EMCF-18-0123
101.     EMCF-18-0124
102.     EMCF-18-0125
103.     EMCF-18-0126
104.     EMCF-18-0127
105.     EMCF-18-0128
106.     EMCF-18-0129
107.     EMCF-18-0132
108.     EMCF-18-0134
109.     EMCF-18-0135
110.     EMCF-18-0136
111.     EMCF-18-0137
112.     EMCF-18-0139
113.     EMCF-18-0141
114.     EMCF-18-0142
115.     EMCF-18-0142-1
116.     EMCF-18-0148
117.     EMCF-18-0162
118.     EMCF-18-0163
119.     EMCF-18-0165
120.     EMCF-18-0167
121.     EMCF-18-0168
122.     EMCF-18-0169
123.     EMCF-18-0170
124.     EMCF-18-0171
125.     EMCF-18-0172
126.     EMCF-18-0173
127.     EMCF-18-0174
128.     EMCF-18-0176
129.     EMCF-18-0177
130.     EMCF-18-0178
131.     EMCF-18-0181
132.     EMCF-18-0182
133.     EMCF-18-0184
134.     EMCF-18-0185
135.     EMCF-18-0188
136.     EMCF-18-0189
137.     EMCF-18-0191


                                  5
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 54 of 62



138.     EMCF-18-0192
139.     EMCF-18-0193
140.     EMCF-18-0196
141.     EMCF-18-0197
142.     EMCF-18-0198
143.     EMCF-18-0200
144.     EMCF-18-0203
145.     EMCF-18-0209
146.     EMCF-18-0211
147.     EMCF-18-0214
148.     EMCF-18-0217
149.     EMCF-18-0218
150.     EMCF-18-0219
151.     EMCF-18-0220
152.     EMCF-18-0222
153.     EMCF-18-0230
154.     EMCF-18-0231
155.     EMCF-18-0232
156.     EMCF-18-0233
157.     EMCF-18-0234
158.     EMCF-18-0235
159.     EMCF-18-0236
160.     EMCF-18-0238
161.     EMCF-18-0238-1
162.     EMCF-18-0239
163.     EMCF-18-0240
164.     EMCF-18-0242
165.     EMCF-18-0243
166.     EMCF-18-0247
167.     EMCF-18-0248
168.     EMCF-18-0251
169.     EMCF-18-0252
170.     EMCF-18-0253
171.     EMCF-18-0254
172.     EMCF-18-0255
173.     EMCF-18-0256
174.     EMCF-18-0258
175.     EMCF-18-0260
176.     EMCF-18-0261
177.     EMCF-18-0261-1
178.     EMCF-18-0262
179.     EMCF-18-0263
180.     EMCF-18-0267
181.     EMCF-18-0268
182.     EMCF-18-0269
183.     EMCF-18-0270


                                  6
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 55 of 62



184.     EMCF-18-0273
185.     EMCF-18-0274
186.     EMCF-18-0278
187.     EMCF-18-0278-1
188.     EMCF-18-0280
189.     EMCF-18-0280-1
190.     EMCF-18-0282
191.     EMCF-18-0283
192.     EMCF-18-0284
193.     EMCF-18-0285
194.     EMCF-18-0287
195.     EMCF-18-0289
196.     EMCF-18-0290
197.     EMCF-18-0291
198.     EMCF-18-0292
199.     EMCF-18-0295
200.     EMCF-18-0296
201.     EMCF-18-0297
202.     EMCF-18-0298
203.     EMCF-18-0301
204.     EMCF-18-0303
205.     EMCF-18-0304
206.     EMCF-18-0305
207.     EMCF-18-0308
208.     EMCF-18-0309
209.     EMCF-18-0310
210.     EMCF-18-0311
211.     EMCF-18-0312
212.     EMCF-18-0314
213.     EMCF-18-0315
214.     EMCF-18-0316
215.     EMCF-18-0317
216.     EMCF-18-0318
217.     EMCF-18-0322
218.     EMCF-18-0323
219.     EMCF-18-0324
220.     EMCF-18-0325
221.     EMCF-18-0326
222.     EMCF-18-0327
223.     EMCF-18-0330
224.     EMCF-18-0331
225.     EMCF-18-0333
226.     EMCF-18-0335
227.     EMCF-18-0338
228.     EMCF-18-0341
229.     EMCF-18-0341-1


                                  7
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 56 of 62



230.     EMCF-18-0342
231.     EMCF-18-0342-1
232.     EMCF-18-0345
233.     EMCF-18-0352
234.     EMCF-18-0361
235.     EMCF-18-0362
236.     EMCF-18-0364
237.     EMCF-18-0365
238.     EMCF-18-0366
239.     EMCF-18-0367
240.     EMCF-18-0368
241.     EMCF-18-0371
242.     EMCF-18-0373
243.     EMCF-18-0374
244.     EMCF-18-0375
245.     EMCF-18-0379
246.     EMCF-18-0383
247.     EMCF-18-0383-1
248.     EMCF-18-0385
249.     EMCF-18-0386
250.     EMCF-18-0387
251.     EMCF-18-0388
252.     EMCF-18-0389
253.     EMCF-18-0390
254.     EMCF-18-0391
255.     EMCF-18-0392
256.     EMCF-18-0393
257.     EMCF-18-0394
258.     EMCF-18-0397
259.     EMCF-18-0398
260.     EMCF-18-0402
261.     EMCF-18-0403
262.     EMCF-18-0408
263.     EMCF-18-0409
264.     EMCF-18-0410
265.     EMCF-18-0411
266.     EMCF-18-0414
267.     EMCF-18-0415
268.     EMCF-18-0416
269.     EMCF-18-0416-1
270.     EMCF-18-0417
271.     EMCF-18-0421
272.     EMCF-18-0422
273.     EMCF-18-0424
274.     EMCF-18-0425
275.     EMCF-18-0426


                                  8
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 57 of 62



276.     EMCF-18-0429
277.     EMCF-18-0430
278.     EMCF-18-0431
279.     EMCF-18-0432
280.     EMCF-18-0433
281.     EMCF-18-0434
282.     EMCF-18-0435
283.     EMCF-18-0436
284.     EMCF-18-0437
285.     EMCF-18-0438
286.     EMCF-18-0439
287.     EMCF-18-0440
288.     EMCF-18-0441
289.     EMCF-18-0442
290.     EMCF-18-0443
291.     EMCF-18-0444
292.     EMCF-18-0445
293.     EMCF-18-0446
294.     EMCF-18-0448
295.     EMCF-18-0449
296.     EMCF-18-0450
297.     EMCF-18-0451
298.     EMCF-18-0452
299.     EMCF-18-0453
300.     EMCF-18-0455
301.     EMCF-18-0459
302.     EMCF-18-0460
303.     EMCF-18-0463
304.     EMCF-18-0465
305.     EMCF-18-0466
306.     EMCF-18-0467
307.     EMCF-18-0468
308.     EMCF-18-0470
309.     EMCF-18-0471
310.     EMCF-18-0472
311.     EMCF-18-0474
312.     EMCF-18-0475
313.     EMCF-18-0476
314.     EMCF-18-0477
315.     EMCF-18-0478
316.     EMCF-18-0480
317.     EMCF-18-0481
318.     EMCF-18-0482
319.     EMCF-18-0487
320.     EMCF-18-0488
321.     EMCF-18-0489


                                  9
Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 58 of 62



322.     EMCF-18-0490
323.     EMCF-18-0493
324.     EMCF-18-0495
325.     EMCF-18-0496
326.     EMCF-18-0497
327.     EMCF-18-0498
328.     EMCF-18-0500
329.     EMCF-18-0503
330.     EMCF-18-0504
331.     EMCF-18-0505
332.     EMCF-18-0506
333.     EMCF-18-0508
334.     EMCF-18-0509
335.     EMCF-18-0511
336.     EMCF-18-0512
337.     EMCF-18-0513
338.     EMCF-18-0515
339.     EMCF-18-0516
340.     EMCF-18-0517
341.     EMCF-18-0518
342.     EMCF-18-0519
343.     EMCF-18-0520
344.     EMCF-18-0521
345.     EMCF-18-0522
346.     EMCF-18-0523
347.     EMCF-18-0524
348.     EMCF-18-0525
349.     EMCF-18-0526
350.     EMCF-18-0528
351.     EMCF-18-0529
352.     EMCF-18-0530
353.     EMCF-18-0531
354.     EMCF-18-0533
355.     EMCF-18-0534
356.     EMCF-18-0535
357.     EMCF-18-0538
358.     EMCF-18-0539
359.     EMCF-18-0540
360.     EMCF-18-0542
361.     EMCF-18-0543
362.     EMCF-18-0545
363.     EMCF-18-0546
364.     EMCF-18-0548
365.     EMCF-18-0549
366.     EMCF-18-0550 and accompanying video
367.     EMCF-18-0551


                                    10
  Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 59 of 62



   368.      EMCF-18-0552
   369.      EMCF-18-0553
   370.      EMCF-18-0554
   371.      EMCF-18-0555
   372.      EMCF-18-0557
   373.      EMCF-18-0558
   374.      EMCF-18-0562
   375.      EMCF-18-0563
   376.      EMCF-18-0569
   377.      EMCF-18-0570
   378.      EMCF-18-0571
   379.      EMCF-18-0572
   380.      EMCF-18-0573
   381.      EMCF-18-0574
   382.      EMCF-18-0577
   383.      EMCF-18-0579
   384.      EMCF-18-0581
   385.      EMCF-18-0583
   386.      EMCF-18-0585
   387.      EMCF-18-0586
   388.      EMCF-18-0588
   389.      EMCF-PUOF-18-0018-EMCF-18-0076
   390.      EMCF-PUOF-18-0107-EMCF-18-0427 and accompanying video
   391.      EMCF-SUOF-18-0141-EMCF-18-0568 and accompanying video
   392.      EMCF-PUOF-18-0081-EMCF-18-0337 and accompanying video


Custodial Records for Prisoners who I Interviewed

   1. George Butler, 68320
   2. Alex Hunter, 128611
   3. Willis Robertson, 154306
   4. Ira Williams, 189839
   5. Paul Hoskins, R7068
   6. Kenneth Jones, 168144
   7. Cameron Green, 204087
   8. Adrian Montgomery, 207456
   9. Ricky Frierson, 55436
   10. Joseph Pressley, 139435
   11. Kewan Hosey, 183982
   12. Mario Johnson, 110740
   13. Austin Braddock, 177538
   14. Ricky Thomas, 198449
   15. Gregory Shelton, 138632


                                          11
     Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 60 of 62



     16. Broderick Powell, T3791
     17. Damien McWhorter, 77111
     18. Daniel Thomas, 172620
     19. James Kendrick, K9729
     20. Jeffrey Clark, 15411

MDOC Contract Monitor Monthly Reports [SEC-PostTrial-019878 – SEC-PostTrial-
020005]

1.   January 2018 Contract Monitor Worksheet
2.   February 2018 Contract Monitor Worksheet
3.   March 2018 Contract Monitor Worksheet
4.   April 2018 Contract Monitor Worksheet
5.   May 2018 Contract Monitor Worksheet
6.   June 2018 Contract Monitor Worksheet
7.   July 2018 Contract Monitor Worksheet
8.   August 2018 Contract Monitor Worksheet

MDOC Contract Monitor Weekly Reports [SEC-PostTrial-007825 – SEC-PostTrial-
007915]

1. December 2017–January 2018 Weekly Report
2. January 08-12, 2018 EMCF weekly
3. January 22-26, 2018 EMCF Weekly Report
4. January 29- February 02, 2018 EMCF Weekly Report
5. February 05-09, 2018 EMCF Weekly Report
6. February 12-16, 2018 EMCF Weekly Report
7. February 18-24, 2018 EMCF Weekly Report
8. February 25-March 3, 2018 EMCF Weekly Report
9. March 5-9, 2018 EMCF Weekly Report
10. March 19-24, 2018 EMCF Weekly Report
11. March 26-27, 2018 EMCF Weekly Report
12. April 15-21, 2018 EMCF Weekly Report
13. May 1-6, 2018 EMCF Weekly Report
14. May 7-11, 2018 EMCF Weekly Report
15. June 4-8, 2018 EMCF Weekly Report
16. June 11-17, 2018 EMCF Weekly Report
17. July 2-6, 2018 EMCF Weekly Report
18. July 9-13, 2018 EMCF Weekly Report
19. August 13-18, 2018 EMCF Weekly Report
20. August 27-September 1, 2018 EMCF Weekly Report
21. August 6-10, 2018 EMCF Weekly Report



                                            12
   Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 61 of 62



Logbooks [SEC-PostTrial-007916 – SEC-PostTrial-017520]

1. Housing Unit 1
   a. January 2018 (Files 001, 002, and 006)
   b. March-April 2018 (003)
   c. April 2018 (007)
   d. May-June 2018 (008)
   e. June-July 2018 (009)
   f. August 2018 (010)
   g. September-October 2018 (011)
2. Housing Unit 3
   a. March 2018 (004)
   b. March-April 2018 (005)
   c. April 2018 (012, 013)
   d. May 2018 (014)
   e. June 2018 (015)
   f. July-August 2018 (016)
   g. August 2018 (017, 018)
   h. September 2018 (019)
3. Housing Unit 5
   a. February 2018 (021)
   b. February-March 2018 (022)
   c. March 2018 (023)
   d. March-April 2018 (024)
   e. April 2018 (025)
   f. May 2018 (027)
   g. May-June 2018 (028)
   h. June 2018 (029)
   i. June-July 2018 (030)
   j. July 2018 (031)
   k. July-August 2018 (032)
   l. August 2018 (033)
   m. August-September 2018 (034)
   n. September 2018 (035)
   o. September-October 2018 (036, 037)
4. Housing Unit 6
   a. December 2017-January 2018 (038)
   b. January 2018 (039)
   c. January-February 2018 (020, 040)
   d. February 2018 (041)
   e. February-March 2018 (042)

                                               13
     Case 3:13-cv-00326-WHB-JCG Document 801-1 Filed 11/16/18 Page 62 of 62



      f.   March 2018 (043)
      g.   April-May 2018 (044)
      h.   May-June 2018 (045)
      i.   June 2018 (046)
      j.   July 2018 (047)
      k.   August 2018 (048)
      l.   August-September 2018 (049)

Other Documents1

      1. Timothy Taylor Death Record (SEC-PostTrial-007732)
      2. Anthony Bolton Death Record (SEC-PostTrial-007743)
      3. Oscar Glasper Death Record (SEC-PostTrial-007755)
      4. James Gibson Death Record (SEC-PostTrial-007762)
      5. Eddie Saucier Death Record (SEC-PostTrial-007774)
      6. Zachary Amos Death Record (SEC-PostTrial-007781)
      7. MDOC Statistical Report, January 2018-June 2018 (SEC-PostTrial-020037)
      8. MDOC Statistical Report, July 2018-August 2018 (SEC-PostTrial-020006)
      9. EMCF Staffing Plan, dated May 31, 2012 (SEC-PostTrial-007600)
      10. EMCF Security Staff List (SEC-PostTrial-017580)
      11. EMCF Bed Roster, October 16, 2018
      12. 2018 Staffing Report (SEC-PostTrial-007824)
      13. EMCF Employee Discipline Report (SEC-PostTrial-017521)
      14. 2018 Sick Call Log (CENT-POSTTRIAL-001165)
      15. 2018 Hospitalization Log (CENT-POSTTRIAL-001808)
      16. Prison Staffing Analysis, A Training Manual with Staffing Considerations for Special
          Populations, U.S. Department of Justice, National Institute of Corrections, Camille
          Graham Camp, December 2008
      17. DePriest et al. v. Walnut Grove Correctional Authority et al., Case No. 10-cv-00663,
          Expert Report of Tom Roth (March 3, 2015), Dkt. No. 129-1.
      18. MDOC SOP 19-01-01, Offender Segregation
      19. ACA Standard 4-4270
      20. United Nations Standard Minimum Rules for the Treatment of Prisoners (“the Nelson
          Mandela Rules”), 2015, Rule 23
      21. Effectiveness of the Direct Supervision of Correctional Design and Management: A
          Review of the Literature, Dr. Richard Wener, NYU, Criminal Justice and Behavior,
          Volume 33, No 3, June 2006
      22. DePriest et al v. Walnut Grove Correctional Authority et al., Expert Report of Eldon Vail
          (March 14, 2014), Dkt No. 100.



1
    Documents are identified by the beginning Bates number.
                                                 14
